Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

Dated as of October 28, 2016

 

among

 

ALLIED MOTION TECHNOLOGIES INC. and

 

ALLIED MOTION TECHNOLOGIES B.V.

as Borrowers,

 

HSBC BANK USA, NATIONAL ASSOCIATION

as Administrative Agent

 

and

 

The Other Lenders Party Hereto,

 

and

 

HSBC SECURITIES (USA) INC.

as Sole Lead Arranger and Sole Book Runner

 

and

 

KEYBANK NATIONAL ASSOCIATION and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

30

1.03

Accounting Terms

 

30

1.04

Rounding

 

31

1.05

Exchange Rates; Currency Equivalents

 

31

1.06

Change of Currency

 

31

1.07

Times of Day

 

32

1.08

Letter of Credit Amounts

 

32

1.09

Appointment of Company

 

32

1.10

Dutch Terms

 

32

1.11

Additional Alternative Currencies

 

33

 

 

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

 

34

2.01

Loans

 

34

2.02

Borrowings, Conversions and Continuations of Loans

 

35

2.03

Letters of Credit

 

36

2.04

Prepayments

 

45

2.05

Expansion Option

 

46

2.06

Interest

 

47

2.07

Fees

 

48

2.08

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

49

2.09

Evidence of Debt

 

49

2.10

Payments Generally; Administrative Agent’s Clawback

 

50

2.11

Sharing of Payments by Lenders

 

52

2.12

Collateral Security

 

52

2.13

Intentionally Omitted

 

53

2.14

Defaulting Lenders

 

53

2.15

Commitment Termination and Reduction

 

54

 

 

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

 

55

3.01

Taxes

 

55

3.02

Illegality and Designated Lenders

 

60

3.03

Inability to Determine Rates

 

60

3.04

Increased Costs; Reserves on Libor Loans

 

61

3.05

Compensation for Losses

 

63

3.06

Survival

 

64

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

64

4.01

Conditions to this Agreement

 

64

4.02

Conditions to all Loans

 

66

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 

67

5.01

Existence, Qualification and Power

 

67

5.02

Authorization; No Contravention

 

67

5.03

Governmental Authorization; Other Consents

 

68

5.04

Binding Effect

 

68

5.05

Financial Statements; No Material Adverse Effect; No Internal Control Event

 

68

5.06

Litigation

 

69

5.07

No Default

 

69

5.08

Ownership of Property; Liens

 

69

5.09

Environmental Matters

 

69

5.10

Insurance

 

70

5.11

Taxes

 

70

5.12

ERISA Compliance

 

70

5.13

Subsidiaries; Equity Interests

 

71

5.14

Margin Regulations; Investment Company Act

 

71

5.15

Disclosure

 

71

5.16

Compliance with Laws

 

71

5.17

Taxpayer Identification Number; Other Identifying Information

 

71

5.18

Intellectual Property; Licenses, Etc.

 

72

5.19

Perfection of Security Interest

 

72

5.20

Solvency

 

72

5.21

Bank Accounts

 

72

5.22

Intentionally Omitted

 

72

5.23

Representations as to Foreign Loan Parties

 

72

5.24

Outstanding Indebtedness

 

73

5.25

Absence of Financing Statements, Etc.

 

74

5.26

Foreign Assets Control Regulations, Etc.

 

74

5.27

Sanctions Concerns and Anti-Corruption

 

75

5.28

EEA Financial Institution

 

76

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

76

6.01

Financial Statements

 

76

6.02

Certificates; Other Information

 

77

6.03

Notices

 

78

6.04

Payment of Obligations

 

79

6.05

Preservation of Existence, Etc.

 

79

6.06

Maintenance of Properties

 

79

6.07

Maintenance of Insurance

 

79

6.08

Compliance with Laws, Organizational Documents and Contractual Obligations

 

79

6.09

Books and Records

 

80

6.10

Inspection Rights

 

80

6.11

Use of Proceeds

 

80

6.12

Additional Guarantors and Pledgors

 

80

6.13

Operating Accounts

 

81

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

81

7.01

Liens

 

81

 

ii

--------------------------------------------------------------------------------


 

7.02

Investments

 

82

7.03

Indebtedness

 

83

7.04

Fundamental Changes

 

84

7.05

Dispositions

 

84

7.06

Change in Nature of Business

 

85

7.07

Transactions with Affiliates

 

85

7.08

Burdensome Agreements

 

85

7.09

Use of Proceeds

 

85

7.10

Financial Covenants

 

85

7.11

Modifications of Certain Documents

 

86

7.12

Sale-Leaseback Transactions

 

86

7.13

Restricted Payments

 

86

7.14

Fiscal Year

 

86

7.15

Terrorism Sanctions Regulations

 

87

7.16

Sanctions

 

87

7.17

Anti-Corruption Laws

 

87

7.18

Export Controls

 

87

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 

87

8.01

Events of Default

 

87

8.02

Remedies Upon Event of Default

 

90

8.03

Application of Funds

 

91

 

 

 

 

ARTICLE IX ADMINISTRATIVE AGENT

 

92

9.01

Appointment and Authority

 

92

9.02

Rights as a Lender

 

94

9.03

Exculpatory Provisions

 

94

9.04

Reliance by Administrative Agent

 

95

9.05

Delegation of Duties

 

96

9.06

Resignation of Administrative Agent

 

96

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

97

9.08

No Fiduciary Duty

 

97

9.09

Administrative Agent May File Proofs of Claim

 

97

9.10

Collateral and Guaranty Matters

 

98

9.11

Documents

 

99

9.12

Knowledge of Default

 

99

9.13

Enforcement

 

99

9.14

Action by Agents

 

99

9.15

Compliance with Other Laws

 

99

9.16

Force Majeure

 

99

9.17

Other Agents

 

99

 

 

 

 

ARTICLE X MISCELLANEOUS

 

100

10.01

Amendments, Etc.

 

100

10.02

Notices; Effectiveness; Electronic Communication

 

101

10.03

No Waiver; Cumulative Remedies; Enforcement

 

103

10.04

Expenses; Indemnity; Damage Waiver

 

104

10.05

Payments Set Aside

 

106

 

iii

--------------------------------------------------------------------------------


 

10.06

Successors and Assigns

 

106

10.07

Treatment of Certain Information; Confidentiality

 

111

10.08

Right of Setoff

 

112

10.09

Interest Rate Limitation

 

112

10.10

Counterparts; Integration

 

112

10.11

Survival of Representations and Warranties

 

113

10.12

Severability

 

113

10.13

Governing Law; Jurisdiction; Etc.

 

113

10.14

WAIVER OF JURY TRIAL

 

114

10.15

No Advisory or Fiduciary Responsibility

 

114

10.16

USA PATRIOT Act

 

115

10.17

Time of the Essence

 

115

10.18

Electronic Execution of Assignments and Certain Other Documents

 

115

10.19

Judgment Currency

 

116

10.20

Guaranty by the Company

 

116

10.21

Keepwell

 

117

10.22

Contractual Recognition of Bail-In

 

118

 

SCHEDULES

 

2.01

Commitments/Applicable Percentages

 

 

5.05

Material Indebtedness and Other Liabilities

 

 

5.06

Litigation

 

 

5.09

Environmental Matters

 

 

5.12

ERISA

 

 

5.13

Subsidiaries; Other Equity Investments

 

 

5.17

Tax Identification Numbers

 

 

5.18

Intellectual Property Matters

 

 

5.19

Perfection of Security Interest

 

 

5.21

Bank Accounts

 

 

7.01

Existing Liens

 

 

7.03

Existing Indebtedness

 

 

7.07

Transactions with Affiliates

 

 

7.08

Burdensome Agreements

 

 

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

EXHIBITS

 

A-1

Domestic Loan Notice

 

 

A-2

Foreign Loan Notice

 

 

C

Compliance Certificate

 

 

E

Assignment and Assumption Agreement

 

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is dated as of October 28, 2016 among ALLIED
MOTION TECHNOLOGIES INC., a Colorado corporation (the “Company”), ALLIED MOTION
TECHNOLOGIES B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under Dutch law,
having its seat (statutaire zetel) in Dordrecht, The Netherlands, and registered
with the Dutch Commercial Register (Handelsregister) under number 24365775
(“Allied B.V.” and together with the Company, the “Borrowers” and, each a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent and L/C Issuer, and KEYBANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“ABR” or “Alternate Base Rate” means for any day a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (i) the
Prime Rate, (ii) the Federal Funds Effective Rate from time to time in effect
plus 0.5%, or (iii) the 30-Day Libor Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the 30-Day Libor Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the 30-Day Libor Rate, respectively.

 

“ABR Loan” means a Loan that bears interest based on the ABR.  All ABR Loans
shall be denominated in Dollars and shall be made available only to the Company.

 

“Administrative Agent” means HSBC Bank USA, National Association in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Advance Funding Arrangements” means any arrangements requested by the Company
and acceptable to the Administrative Agent in its sole discretion for the
delivery of funds by Lenders to or for the account of the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Borrowers on the Closing Date to fund Loans of such Lenders on such date.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, except that a Subsidiary of
the Company shall not be an Affiliate of the Company.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which
initially shall be in the amount of $125,000,000 or the Alternative Currency
Equivalent thereof.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Allied AB” means Allied Motion Stockholm AB, a Swedish corporation.

 

“Allied B.V.” has the meaning specified in the introductory paragraph hereto.

 

“Allied Corp.” means Allied Motion Control Corporation, a Colorado corporation.

 

“Alternative Currency” means Euro, Krona or any other currency (other than
Dollars) approved in accordance with Section 1.11 of this Agreement.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Valuation Date) for the purchase of such Alternative Currency with
Dollars.

 

“AMOT I” means AMOT I, Inc., a Delaware corporation.

 

“AMOT II” means AMOT II, Inc., a Delaware corporation.

 

“AMOT III” means AMOT III, Inc., a Delaware corporation.

 

“Applicable Foreign Loan Party Documents” has the meaning specified in
Section 5.23(a).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligations of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most

 

2

--------------------------------------------------------------------------------


 

recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Level

 

Total
Leverage
Ratio

 

Applicable Margin
Spread over Libor
Rate

 

Applicable
Margin over
ABR

 

Letter of
Credit Fee

 

Unused Fee:
Revolver

 

I

 

<1.25x

 

1.00

%

0

%

1.00

%

0.10

%

II

 

>1.25x but <1.75x

 

1.25

%

0.25

%

1.25

%

0.125

%

III

 

>1.75x but <2.25x

 

1.50

%

0.50

%

1.50

%

0.15

%

IV

 

>2.25 but <2.75x

 

1.75

%

0.75

%

1.75

%

0.175

%

V

 

>2.75x but <3.25x

 

2.00

%

1.00

%

2.00

%

0.22

%

VI

 

>3.25

 

2.25

%

1.25

%

2.25

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level VI shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, and shall apply until the date
which is five Business Days after the Compliance Certificate is delivered,
whereupon the applicable Pricing Level shall be determined based on the Total
Leverage Ratio set forth in such Compliance Certificate.  The Applicable Rate in
effect on the Closing Date through the first Business Day immediately following
the Compliance Certificate for the fiscal quarter ended September 30, 2016 will
be based upon Pricing Level IV.

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.01 or 6.02(a) is shown to
be inaccurate (regardless of whether (i) this Agreement is in effect, (ii) any
Commitments are in effect, or (iii) any Credit Extension is outstanding when
such inaccuracy is discovered or such financial statement or Compliance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Effected
Period”) than the Applicable Rate applied for such Effected Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Effected Period, (B) the Applicable Rate for
such Effected Period shall be determined as if the Total Leverage Ratio in

 

3

--------------------------------------------------------------------------------


 

the corrected Compliance Certificate were applicable for such Effected Period,
and (C) the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent the accrued additional interest and fees owing as a
result of such increased Applicable Rate for such Effected Period, which payment
shall be promptly applied by the Administrative Agent in accordance with the
terms hereof.  Nothing in this paragraph shall limit the rights of the
Administrative Agent and Lenders with respect to any of their rights under this
Agreement or any other Loan Document.  The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means HSBC Securities (USA) Inc. and any successor of HSBC Securities
(USA) Inc., in its capacities as sole lead arranger and sole book runner.

 

“ASC” means an accounting standards codification promulgated by the Financial
Accounting Standards Board.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, and (b) the date that the Commitment is
terminated pursuant to Section 8.02.

 

4

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-down and Conversion Powers in
respect to any liability of an EEA Financial Institution.

 

“Bail-In Legislation” means, in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive
2014/59/EU, as amended or re-enacted, establishing a framework for the recovery
and resolution of credit institutions and investment firms, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time.

 

“Bank Product Obligations” means every obligation of the Company and its
Subsidiaries under and in respect of any (a) Swap Contract with any Hedge Bank
to which the Company or such Subsidiary is a party or which the Company or such
Subsidiary has guaranteed and (b) one or more of the following types of services
or facilities extended to the Company or such Subsidiary (or which the Company
or such Subsidiary has guaranteed) by the Administrative Agent, any Lender or
any Affiliate thereof: (i) credit and purchase cards, (ii) Cash Management
Services, and (iii) electronic business-to-business payment arrangements (and
any corresponding float financing on accounts payable related thereto).

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization of liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in the furtherance of, or indicating
its consent to, approval of, acquiescence in, any such proceeding or
appointment.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Libor Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.02.

 

“Breakage Fee” means an amount reasonably determined by the applicable Lender at
the time of (a) a prepayment of a Libor Loan, (b) the failure to borrow a Libor
Loan or to convert a Loan to a Libor Loan on the date of the requested borrowing
or conversion date applicable thereto or (c) the assignment of a Libor Loan
prior to the last day of the relevant Interest Period as a result of a request
of the Company, in each case to be equal to the sum of the costs, losses,
expenses and penalties incurred by such Lender as a result of such prepayment;
any loss to any Lender shall be deemed to be an amount determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Libor Loan had such event not occurred, for the
period from the date of such event to the last day of the then current Interest
Period therefor, over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid (but without any obligation to so bid), at the commencement
of such period for deposits of Dollars or the applicable Alternative Currency of
a comparable amount and period from other

 

5

--------------------------------------------------------------------------------


 

banks in the London Interbank Market.  Any Lender’s calculation of any Breakage
Fee shall be conclusive absent manifest error.

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) and (c) below, any day excluding Saturday, Sunday, and any day in which
banks in New York, New York are authorized or required by law or governmental
action to close, (b) with respect to Libor Loans, any day which is a Business
Day described in clause (a) and which is also a day for trading by and between
banks in U.S. dollar deposits in the London Interbank Market, and (c) with
respect to advances or payments of Loans or other matters relating to Loans
denominated in Alternative Currency, such day shall be a day on which dealings
in deposits in the relevant Alternative Currency are carried on in the relevant
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Management Services” means (a) any services provided from time to time by
the Administrative Agent, any Lender or any Affiliate thereof (even if such
Person subsequently ceases to be a Lender or an Affiliate of a Lender) to the
Company or any Subsidiary (or guaranteed by the Company or any Subsidiary) in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services and (b) corporate
credit cards issued any Lender for the Company or any of its Subsidiaries.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change in Control” means the occurrence of any of the following:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Richard S. Warzala becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or

 

6

--------------------------------------------------------------------------------


 

indirectly, of twenty-five percent (25)% or more of the Equity Interests of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or any foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.

 

“Closing Date” means October 28, 2016.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the property, rights and interests of the Loan Parties
that are or are intended to be subject to the Liens created by the Security
Documents.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to (a) make Loans to the Borrowers pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Commitment Percentage” means, with respect to each Lender, the percentage set
forth on Schedule 2.01 hereto as such Lender’s percentage of the Aggregate
Commitments.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

7

--------------------------------------------------------------------------------


 

“Company Security Agreement” means that certain Security Agreement, dated of
even date herewith, from the Company to the Administrative Agent.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consideration” means, in connection with an acquisition or disposition, the
aggregate consideration paid, including borrowed funds, cash, the issuance of
securities or notes, the assumption or incurring of liabilities (direct or
contingent) valued in accordance with GAAP, the payment of consulting fees to
prior owners of an acquired business (except to the extent constituting
reasonable compensation for services rendered) or fees for a covenant not to
compete and any other consideration paid for the acquisition or disposition;
excluding, however, the payment of any fees to any investment banker or the
assumption of any trade payables and short term accruals in the ordinary course
of business in connection with such acquisition or disposition.

 

“Consolidated” or “Consolidated Basis” means, when used with reference to
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated EBITDA” means, for any Reference Period and without duplication,
(a) Consolidated Net Income for such period, plus (b) to the extent deducted in
calculating Consolidated Net Income and without duplication (i) income taxes
expensed during such period by the Company and its Subsidiaries, (ii) Interest
Expense during such period, (iii) depreciation, amortization and other Non-Cash
Charges accrued for such period, (iv) non-cash losses from any Casualty Event,
Disposition or discontinued operation during such period, and (v) stock
compensation expense, minus (c) to the extent such items were added in
calculating Consolidated Net Income (i) Extraordinary Gains during such period,
(ii) gains from any Casualty Event, Disposition, or discontinued operation
during such period, (iii) interest income, royalty payments and other income
during such period, (vi) Federal, state, local and foreign income tax credits of
the Company and its Subsidiaries for such period, and (vii) all non-cash income
items for such period.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, the net income of
the Company and its Subsidiaries.

 

“Consolidated Total Assets” means as of any date of determination, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or a similar caption) on a Consolidated balance sheet of the Company
and all Subsidiaries at such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and Commitment Percentage of
L/C Obligations.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means the Administrative Agent or any Lender.

 

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the ABR plus (ii) the Applicable
Rate, if any, applicable to ABR Loans plus (iii) 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has, or has a direct or indirect parent company that has, become the
subject of a Bankruptcy Event, (e) has, or has a direct or

 

9

--------------------------------------------------------------------------------


 

indirect parent company that has become the subject of a Bail-In Action;
provided that in the cases of clauses (d) and (e), a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (f) with respect to any Lender that is a Foreign Lender, has failed,
within ten (10) Business Days after request by the Administrative Agent or the
Company acting in good faith, to provide certification of such Foreign Lender’s
compliance with the requirements of FATCA, provided however such Foreign Lender
shall cease to be a Defaulting Lender pursuant to this clause (f) upon the
Administrative Agent’s or Company’s receipt of such certification.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (f) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Company, L/C Issuer and each Lender.

 

“Designated Jurisdiction” means any country or territory to the extent such
country or territory is, or its government is, the subject of Sanctions which,
as of the Closing Date, includes the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria.

 

“Discharge Date” means the date on which the Obligations have been
unconditionally and irrevocably paid in full and all Letters of Credit
terminated or Cash Collateralized, except for contingent obligations under the
Loan Documents which by their terms survive.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Valuation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
2.01 hereto or in the Assignment and Assumption pursuant to which it became a
Lender, as the case may be, or such other office of such Lender as such Lender
may from time to time specify to the Borrowers and the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

“Domestic Loan Party” means a Loan Party that is organized under the laws of any
political subdivision of the United States.

 

“Domestic Loan Party Obligations” means Obligations of the Domestic Loan
Parties.

 

“Domestic Loans” has the meaning set forth in Section 2.01(a) hereto.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Dordrecht” means Allied Motion Dordrecht B.V. (formerly known as Precision
Motor Technology B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under Dutch law,
having its seat (statutaire zetel) in Dordrecht, The Netherlands, its registered
office at Opaal 600, 3316 LE Dordrecht, The Netherlands, and registered with the
Dutch Commercial Register (Handelsregister) under number 23086029.

 

“Dutch Loan Party” means a Loan Party which is incorporated or established in
The Netherlands.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of a Resolution Authority,
(b) any entity established in any EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in any EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Eligible Contract Participant” means, in respect of any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a (47) of
the Commodity Exchange Act, each Subsidiary that has total assets exceeding
$10,000,000 at the time such swap was entered into or such other Subsidiary as
constitutes an eligible contract participant under the Commodity Exchange Act or
any regulations promulgated thereunder.

 

“Emoteq” means Emoteq Corporation, a Colorado corporation.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

11

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including, but not limited to,
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems or other Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended by
the Multiemployer Pension Plan Amendment Act of 1980, and as otherwise amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization (except as
otherwise disclosed in Schedule 5.12); (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other

 

12

--------------------------------------------------------------------------------


 

than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.

 

“EU Guarantors” means, collectively, the Company, Dordrecht, Heidrive, Allied AB
and Globe Lda.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligations
under a Swap Contract entered into by the Company whose obligations are being
guaranteed if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, such Obligation is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation thereof) (a) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guaranty becomes or would become effective with
respect to such Swap Contract, or (b) in the case of a Swap Contract subject to
a clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act
(or any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), at the time the Guaranty becomes or would
become effective with respect to such related Swap Contract.  If an Obligation
guarantied arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Contract that is
attributable to swaps for which such Guaranty is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its Lending Office, except
in each case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or
(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(d) and (e) any U.S. federal
withholding Taxes imposed pursuant to FATCA.  Notwithstanding anything to the

 

13

--------------------------------------------------------------------------------


 

contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of Allied
B.V. to any Lender hereunder or under any other Loan Document; provided that
such Lender shall have complied with Section 3.01(e).

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been or shall hereafter
be, amended, renewed, extended or replaced.

 

“Extraordinary Gains” means, with respect to any period, any Extraordinary
Gains, as defined under GAAP.

 

“Facility Office” means the office through which such Lender will perform its
obligations hereunder.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations (whether temporary or proposed) that are issued thereunder, or
official governmental interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (based on
a year of 365 days and actual days elapsed and rounded upward to the nearest
1/100th of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Fee Letter” means the letter agreement dated September 8, 2016 among the
Borrowers and HSBC Bank.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Letter of Credit” means any Letter of Credit (a) issued for the benefit
of Allied B.V. or (b) denominated in Alternative Currency.

 

“Foreign Loan” has the meaning specified in Section 2.01(a).

 

“Foreign Loan Party” means a Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Foreign Loan Party Obligations” means Obligations of each Foreign Loan Party.

 

14

--------------------------------------------------------------------------------


 

“Foreign Sublimit” means, initially, an amount equal to fifty percent (50%) of
the Aggregate Commitments or the Alternative Currency Equivalent thereof, as may
be adjusted from time to time at the discretion of the Lenders, upon request of
the Borrowers.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the Accounting Standards Codification promulgated by the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, except for the purposes of the books and records of the Foreign Loan
Parties only, “GAAP” means the IFRS or generally accepted accounting principles
applicable in The Netherlands.  The financial statements of the Foreign Loan
Parties to be delivered under Section 6.01 must be presented under the foregoing
described generally accepted accounting principles applicable in the United
States.

 

“Globe Inc.” means Globe Motors, Inc., a Delaware corporation.

 

“Globe Lda.” means Globe Motors Portugal-Material Eléctrico para a Indústria
Automóvel, Lda., a Portuguese private company with limited liability.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Granting Lender” has the meaning specified in Section 10.06(g).

 

“Guaranty” means, as to any Person, any (a) obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such

 

15

--------------------------------------------------------------------------------


 

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the US Guarantors and the EU Guarantors and
each other Person which guaranties the Obligations.

 

“Guarantor Security Agreement” means each security agreement and each pledge
agreement from a Guarantor to the Administrative Agent, for the benefit of the
Lenders to secure the Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is or was a Lender or an Affiliate of a
Lender at the time it entered into a Swap Contract with a Borrower.

 

“Heidrive” means Heidrive GmbH, a German limited liability company.

 

“HSBC Bank” means HSBC Bank USA, National Association.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under to referred to herein.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

16

--------------------------------------------------------------------------------


 

(b)           all direct or contingent obligations of such Person arising under
standby letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 90 days after
the date on which such trade account payable was created);

 

(e)           indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

 

(f)            Capital Lease Obligations and Synthetic Lease Obligations;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person; and

 

(h)           all guaranties of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property Security Agreements” means each Trademark Agreement and
Patent Agreement.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio as
of the last day of any fiscal quarter of the Company ending on the date of
determination (a) Consolidated EBITDA for the four consecutive fiscal quarters
then ended to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, the sum, without duplication, for the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP), of the following: (a) all interest in respect of Indebtedness
accrued or paid during such period (whether

 

17

--------------------------------------------------------------------------------


 

or not actually paid during such period), plus (b) the net amounts paid (or
minus the net amounts received) in respect of interest rate Swap Contracts
during such period, excluding reimbursement of legal fees and other similar
transaction costs and excluding payments required by reason of the early
termination of interest rate Swap Contracts, plus (c) all fees, including letter
of credit fees and expenses, (but excluding reimbursement of legal fees), plus
(d) the amortization of financing costs in connection with Indebtedness.

 

“Interest Payment Date” means, (a) as to any Loan other than a ABR Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Libor Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any ABR
Loan, the last Business Day of each March, June, September, and December and the
Maturity Date.

 

“Interest Period” means, individually, and collectively, with respect to a Libor
Loan, the one, two, three or six month interest periods selected by the Company
pursuant to the terms of this Agreement to be applicable to specific Libor Loans
from time to time or any such other periods of such other durations as the
Company and all Lenders may agree shall be applicable to specific Libor Loans
from time to time; provided, however, that (i) no Interest Period may be
selected that would end after the Maturity Date; (ii) if any Interest Period
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month; (iii) if any Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day, and (iv) if any
Interest Period would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guaranties Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

18

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company or Allied B.V. or in favor of the L/C
Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Krona” or “SEK” means the lawful money of Sweden.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars or Alternative
Currency depending on the currency in which the applicable Letter of Credit was
denominated.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means HSBC Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto, and
shall include any Affiliate of a Lender that makes any Loan hereunder.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or

 

19

--------------------------------------------------------------------------------


 

such Affiliate.  Unless the context otherwise requires, each reference to a
Lender shall include its applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means $5,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Libor Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Libor Lending Office” opposite its name on
Schedule 2.01 hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrowers and the Administrative Agent.

 

“Libor Loan” means a Loan that bears interest at a rate based on the Libor
Rate.  Libor Loans may be denominated in Dollars or in an Alternative Currency.

 

“Libor Quoted Currency” means Dollars and Euro, in each case as long as there is
a published Libor Rate with respect thereto.

 

“Libor Rate” means, (a) for any Libor Loan denominated in Libor Quoted Currency
for any Interest Period therefor, the rate of interest per annum equal to the
London Interbank Offered Rate administered by the ICE Benchmark Administration
(or any successor thereto approved by HSBC Bank) as published by Reuters or
other commercially available source providing quotations of LIBOR (“LIBOR”) as
selected by HSBC Bank from time to time) as determined for each Interest Period
at approximately 11:00 a.m. (London time), on a Rate Determination Date prior to
the commencement of such Interest Period, for U.S. Dollar deposits (for delivery
on the first day of the applicable Interest Period) with a term equivalent to
such Interest Period, as adjusted from time to time, in HSBC Bank’s sole
discretion, for reserve requirements, deposit insurance assessment rates and
other regulatory costs and (b) with respect to Alternative Currency (or
Non-Libor Quoted Currency), the relevant rate at which the relevant Alternative
Currency is offered by lending banks; provided, however, if any such rate of
interest is less than zero, the Libor Rate shall be deemed to be zero percent
(0%).  If such rate is not available at such time for any reason, then the rate
for that Interest Period will be determined by such alternative method as
reasonably selected by HSBC Bank.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever

 

20

--------------------------------------------------------------------------------


 

(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
financing lease having substantially the same economic effect as any of the
foregoing).

 

“Loan Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, as the same may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.06.  The initial maximum
amount of each Lender’s Loan Commitment is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Loan Commitment, as applicable.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, each Guaranty by a Guarantor in favor of the Administrative Agent, each
of the Security Documents or any other document designated as a “Loan Document”
by the Administrative Agent and the Company.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Loans which are Libor Loans,
pursuant to Section 2.02(c), which, if in writing, shall be substantially in the
form of Exhibit A-1 in the case of the Company or Exhibit A-2 in the case of
Allied B.V. or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent) appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

 

“Loan Parties” means, collectively, the Company, Allied B.V. and each Guarantor,
or individually a “Loan Party”.

 

“Loans” has the meaning specified in Section 2.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent), condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon, or material
impairment of, the legality, validity, binding effect, enforceability or rights
and remedies of the Administrative Agent or the Lenders against any Loan Party
under any Loan Document to which it is a party.

 

“Material Acquisition” means any Permitted Acquisition (whether by direct
purchase, merger or otherwise, and whether in one or more related transaction)
by the Company or any Subsidiary of the Company in which the total Consideration
for such acquisition exceeds $15,000,000.

 

“Material Rental Obligation” means the obligation of the Loan Parties to pay
rent under any one or more operating leases with respect to any real or personal
property that is material to the business of such Loan Party.

 

21

--------------------------------------------------------------------------------


 

“Maturity Date” means, October 28, 2021; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“MPC” means Motor Products Corporation, a Delaware corporation.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Cash Charges” means, with respect to any calculation of Consolidated Net
Income for any period, all non-cash charges related to incentive stock
compensation, all non-cash extraordinary losses and charges deducted in such
calculation, as determined in accordance with GAAP (excluding inventory and
account receiveable write-downs and charge-offs), including, without limitation,
non-cash recognition of unrealized declines in the market value of marketable
securities recorded in accordance with ASC No. 320, non-cash asset impairment
charges recorded in accordance with ASC No. 350 and ASC No. 360, and non-cash
restructuring charges.

 

“Non-Libor Quoted Currency” means any currency other than a Libor Quoted
Currency.

 

“Non-Material Subsidiary” means, with respect to the Company, a Subsidiary of
the Company that has, as of the date of determination, assets equal to less than
ten percent (10%) of Consolidated Total Assets of the Company based on the
quarterly financial statements of the Company most recently delivered to the
Lenders.

 

“Note” means any note delivered to a Lender pursuant to Section 2.09 of this
Agreement.

 

“OFAC” means the Office of Foreign Asset Control of the United States Department
of the Treasury.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Bank Product
Obligations or the enforcement of collection thereof, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Loan Party as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

 

“Organizational Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the

 

22

--------------------------------------------------------------------------------


 

applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to each Dutch Loan Party, an
up to date extract from the Dutch Commercial Register (Handelsregister), its
deed of incorporation, its articles of association and an up to date copy of its
shareholders register.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means: (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the greater of
(i) an overnight rate determined by the Administrative Agent or the L/C Issuer,
as the case may be, in accordance with banking industry rules on interbank
compensation and (ii) the rate of interest per annum at which overnight deposits
in the applicable Alternate Currency, in the amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of HSBC Bank in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to EMU.

 

“Patent Agreement” means any grant of security interest in patents, made by any
Loan Party in favor of the Administrative Agent, or any of its predecessors,
including, without

 

23

--------------------------------------------------------------------------------


 

limitation that certain Patent Collateral Assignment and Security Agreements,
dated of even date herewith, from the Company, Globe Inc. and, Stature to the
Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning set forth in Section 7.02 of this
Agreement.

 

“Permitted Lien” means a Lien permitted under Section 7.01 of this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, body, organization or group.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning set forth in Section 6.02 of this Agreement.

 

“Pledge Agreements” means the pledge agreements, between a Loan Party and the
Administrative Agent, pursuant to which any Loan Party pledges any stock, other
equity interests or intercompany notes held by it, including, without limitation
those certain Pledge Agreements, dated as of even date herewith, by the Company
and Allied B.V. to the Administrative Agent, as amended, restated, replaced or
assigned from time to time.

 

“Prime Rate” means the rate of interest publicly announced by HSBC Bank from
time to time as its Prime Rate and is a base rate for calculating interest on
certain loans.  Any change in the Prime Rate due to a change in any of the
foregoing shall take effect at the opening of business on the day specified in
the public announcement of such change.  The Prime Rate may or may not be the
most favorable rate charged by HSBC Bank to its customers.

 

“Public Lender” has the meaning set forth in Section 6.02 of this Agreement.

 

“Qualified ECP Guarantor” means, at any time, each Domestic Loan Party that is
an Eligible Contract Participant and can cause another Person to qualify as an
Eligible Contract Participant.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to

 

24

--------------------------------------------------------------------------------


 

the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means, as applicable (a) the Administrative Agent, (b) any Lender,
(c) the L/C Issuer or (d) any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder.

 

“Reference Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Company and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).

 

“Register” has the meaning specified in Section 10.06(c) of this Agreement.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

 

“Request for Credit Extension” means (a) with respect to a Loan, or conversion
or continuation of Loans, a Loan Notice, and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, two or more Lenders
having more than 50% of the Aggregate Commitments or, if the Commitments of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, two or more Lenders
holding in the aggregate more than 50% of the Outstanding Amounts (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Outstanding
Amount held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Resolution Authority” means any body which has authority to execute any
Write-down and Conversion Powers.

 

“Responsible Officer” means, the Chief Executive Officer, President, Chief
Financial Officer, Treasurer, Secretary or Controller of a Loan Party and with
respect to each Foreign Loan Party, any of its managing directors (statutaire
bestuurders) or any other representative designated in writing by a Responsible
Officer of a Loan Party.  Subject to the foregoing, any document delivered
pursuant to any Loan Document that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary,
corporate, partnership or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

25

--------------------------------------------------------------------------------


 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Loan Party or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s or any other Loan
Party’s stockholders, partners or members (or the equivalent Person thereof),
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of, or other equity interest in, any Loan Party or any of its Subsidiaries
now or hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of, or other equity interest in, any Loan Party or
any of its Subsidiaries, (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption purchase, retirement, defeasance
(including economic or legal defeasance), sinking fund or similar payment with
respect to any intercompany Indebtedness owing by the Company or any Subsidiary,
and (v) any payment made to any Affiliates of any Loan Party or any of its
Subsidiaries in respect of management, consulting or other similar services
provided to any Loan Party or any of its Subsidiaries; provided, however,
“Restricted Payment” shall not shall not include any payment for the purchase or
redemption of shares of stock of the Company held by (a) any employee of the
Company or any of its Subsidiaries if the sole purpose of such payment is
provide funds for the payment of taxes with respect to shares of the Company
held by such employee, and (b) any employee stock ownership plan or trust if the
sole purpose of such payment is to provide funds for payments by such plan or
trust of payments that are required to be made to employees of the Company or
its Subsidiaries.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means, any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Security Documents” means collectively, the Guaranties of the Guarantors in
favor of the Administrative Agent, the Pledge Agreements, the Company Security
Agreement, the Guarantor Security Agreements, the Intellectual Property Security
Agreements, any assignments of intercompany Indebtedness and all other security
agreements, Uniform Commercial Code financing statements, and any other
instruments or documents required by the Administrative Agent to be executed or
delivered hereunder to secure the Obligations.

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, (a) the sum of such Person’s assets is greater than (x) all of such
Person’s consolidated liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) and (y) the amount required to pay such
liabilities as they become absolute, matured or otherwise become due in the

 

26

--------------------------------------------------------------------------------


 

normal course of business, (b) such Person has the ability to pay its debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) as they become absolute, matured or otherwise become due in the
normal course of business and (c) such Person does not have an unreasonably
small amount of capital with which to conduct its business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.06(g) of this Agreement.

 

“Specified Loan Party” means any Loan Party that is not then an Eligible
Contract Participant (determined prior to giving effect to Section 10.21 of this
Agreement).

 

“Spot Rate” means the spot rate of exchange that appears on the Reuters World
Currency Page applicable to such currency (or such other page that may replace
such page on such service for the purpose of displaying the spot rate of
exchange) for the purchase of such currency with another currency at
approximately 10:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if there shall at
any time no longer exist such a page on such service, the Spot Rate shall be
determined by reference to another similar rate publishing service reasonably
selected by the Administrative Agent.

 

“Stature” means Stature Electric, Inc., a Pennsylvania corporation.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company or other Loan Party, as applicable.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

27

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Syndication Agent” has the meaning specified in the introductory paragraph
hereto.

 

“Synthetic Lease” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $500,000.

 

“Total Funded Indebtedness” means, with respect to the Company and its
Subsidiaries, the sum, without duplication, of (a) the aggregate amount of
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, relating to (i) the borrowing of money or the
obtaining of credit, including the issuance of notes or bonds, (ii) the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business), (iii) in respect of any Synthetic Lease Obligations or any
Capital Lease Obligations, and (iv) the maximum drawing amount of all letters of
credit outstanding, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the Company or any of its Subsidiaries.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Funded Indebtedness (which shall include the L/C Obligations) of the
Company and its Subsidiaries outstanding on such date to (b) Consolidated EBITDA
for the Reference Period ended on such date.

 

“Trademark Agreement” means any grant of security interest in trademarks, made
by any Loan Party in favor of the Administrative Agent, or any of its
predecessors, including, without limitation that certain Trademark Collateral
Security and Pledge Agreement, dated as of even

 

28

--------------------------------------------------------------------------------


 

date herewith from the Company and Globe Inc. to the Administrative Agent, as
the same may be amended or supplemented from time to time.

 

“Type” means, with respect to a Loan, its character as a ABR Loan or a Libor
Loan.

 

“UCC” means the Uniform Commercial Code in effect in the State of New York.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i) of this
Agreement.

 

“US Guarantors” means collectively Emoteq, MPC, AMOT I, AMOT II, AMOT III,
Stature, Globe Inc. and Allied Corp.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Valuation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Libor Loan, (ii) each date of a continuation
of a Libor Loan pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall reasonably determine or the Required Lenders shall
reasonably require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit, (ii) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

 

“Voting Stock” of any Person means, at any time, the capital stock of such
Person that is at the time, entitled to vote in the election of the Board of
Directors of such Person.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of the Company all of the
outstanding capital stock or other equity interests of every class of which is
owned by the Company or another Wholly-Owned Subsidiary of the Company, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly-Owned Subsidiary) to
acquire shares of capital stock or other Equity Interests of such Subsidiary.

 

“Write-down and Conversion Powers” means relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.

 

29

--------------------------------------------------------------------------------


 

1.02                Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03                Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP.  If at any time any change in GAAP (including the
adoption of the IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend

 

30

--------------------------------------------------------------------------------


 

such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04                Rounding.  Any financial ratios required to be maintained by
the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05                Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Valuation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Valuation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Valuation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Libor Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing, Libor
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

 

(c)           The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Libor Rate” or with respect to any comparable or
successor rate thereto.

 

1.06                Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the Closing Date shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that

 

31

--------------------------------------------------------------------------------


 

currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.07                Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time in the United States
(daylight or standard, as applicable).

 

1.08                Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time.

 

1.09                Appointment of Company.  Each of the Loan Parties hereby
appoints the Company to act as its agent for the purposes of this Agreement, the
other Loan Documents and all other documents and electronic platforms entered
into in connection herewith and agrees that (a) the Company may execute such
documents and provide such authorizations on behalf of such Loan Parties as the
Company deems appropriate in its sole discretion and each Loan Party shall be
obligated by all of the terms of any such document and/or authorization executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent, L/C Issuer or a Lender to the Company shall be deemed delivered to each
Loan Party and (c) the Administrative Agent, L/C Issuer or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Company on behalf of each of the Loan Parties.

 

1.10                Dutch Terms.  In this Agreement, where it relates to a Dutch
entity, a reference to:

 

(a)           a necessary corporate or other organizational action, where
applicable, includes without limitation:

 

(i)                any action required to comply with the Dutch Works Council
Act (Wet op de ondernemingsraden); and

 

(ii)               obtaining unconditional positive advice (advies) from each
competent works council;

 

32

--------------------------------------------------------------------------------


 

(b)           a bankruptcy or insolvency includes a Dutch entity being:

 

(i)                declared bankrupt (failliet verklaard);

 

(ii)               dissolved (ontbonden);

 

(c)           a moratorium includes surseance van betaling and granted a
moratorium includes surseance verleend;

 

(d)           a trustee in bankruptcy includes a curator;

 

(e)           an administrator includes a bewindvoerder;

 

(f)            a receiver or an administrative receiver does not include a
curator or bewindvoerder; and

 

(g)           an attachment includes a beslag.

 

1.11                Additional Alternative Currencies.

 

(a)           The Company may from time to time request that Libor Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided that (i) such
requested currency is a lawful currency that is readily available and freely
transferable and convertible into Dollars and (ii) such requested currency shall
only be treated as a “Libor Quoted Currency” to the extent that there is a
published Libor Rate for such currency.  In the case of any such request with
respect to the making of Libor Loans, such request shall be subject to the
approval of the Administrative Agent and each Lender; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., twenty (20) Business Days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion).  The Administrative
Agent shall promptly notify each Lender of any such request; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuer thereof.  Each Lender or the L/C Issuer (in the
case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Libor Loans or the issuance of Letters of Credit, as the case may be,
in such requested currency.

 

(c)           Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Libor Loans to be made or Letters of Credit to be
issued in such requested currency.  If the Administrative Agent and all the
Lenders consent to making Libor Loans in such requested currency and the
Administrative

 

33

--------------------------------------------------------------------------------


 

Agent and such Lenders reasonably determine that an appropriate interest rate is
available to be used for such requested currency, the Administrative Agent shall
so notify the Company and (i) the Administrative Agent and such Lenders may
amend the definition of Libor Rate for any Non-Libor Quoted Currency to the
extent necessary to add the applicable Libor Rate for such currency and (ii) to
the extent the definition of Libor Rate reflects the appropriate interest rate
for such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Libor Loans.  If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Libor Rate for any Non-Libor Quoted Currency to the extent
necessary to add the applicable Libor Rate for such currency and (B) to the
extent the definition of Libor Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.11, the Administrative Agent shall
promptly so notify the Company.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                Loans.

 

(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans to the Company (each such loan, a “Domestic
Loan”) in Dollars on any Business Day during the Availability Period, or loans
to Allied B.V. (each such loan, a “Foreign Loan”, and collectively with the
Domestic Loans, the “Loans”) in Alternative Currency on a Business Day during
the Availability Period in an aggregate amount that will not result in the
Outstanding Amount of Loans of such Lender exceeding such Lender’s Loan
Commitment at such time; provided, however, that after giving effect to any
Loan, (A) the Outstanding Amount shall not exceed the Aggregate Commitments,
(B) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Commitment and (C)  the Outstanding Amount of all
Foreign Loans, plus Foreign Letters of Credit shall not exceed the Foreign
Sublimit.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.04, and reborrow under this
Section 2.01(a).  Foreign Loans shall be Libor Loans and Domestic Loans may be
ABR Loans or Libor Loans, as further provided herein.

 

(b)           Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Loans made to such Borrower outstanding on such
date.

 

34

--------------------------------------------------------------------------------


 

2.02                Borrowings, Conversions and Continuations of Loans.

 

(a)           Each conversion of Loans from one Type to the other, and each
continuation of Loans which are Libor Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone or a Loan Notice; provided that any telephone notice must be confirmed
immediately by delivering to the Administrative Agent a Loan Notice.  Each such
Loan Notice must be received by the Administrative Agent not later than 11:00
a.m. (A) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Libor Loans denominated in Dollars or of any
conversion of Libor Loans denominated in Dollars to ABR Loans, (B) four Business
Days prior to the requested date of any Borrowing or continuation of Loans
denominated in Alternative Currency.  Each telephonic notice pursuant to this
Section 2.02(a)(i) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower.  Each Borrowing of, conversion
to or continuation of Libor Loans shall be in a principal amount of $1,000,000
or the Dollar Equivalent thereof, or a whole multiple of $500,000 or the Dollar
Equivalent thereof in excess thereof.  Except as provided in
Section 2.02(c) each Borrowing of or conversion to ABR Loans shall be in a
principal amount of $500,000 or the Dollar Equivalent thereof, or a whole
multiple of $100,000 or the Dollar Equivalent thereof in excess thereof.  Each
Loan Notice (whether telephonic or written) shall specify (v) whether a Borrower
is requesting a Loan, a conversion of Loans from one Type to the other, or a
continuation of Loans which are Libor Loans, (w) the requested date of the Loan,
conversion or continuation, as the case may be (which shall be a Business Day),
(x) the principal amount of Loans to be borrowed, converted or continued and the
currency thereof, (y) the Type of Loans to be borrowed or to which existing
Loans are to be converted, and (z) if applicable, the duration of the Interest
Period with respect thereto.  If either Borrower fails to specify a Type of Loan
in a Loan Notice or if either Borrower fails to give a timely notice requesting
a conversion or continuation, then the applicable Loans shall be made as, or
converted to, ABR Loans; provided, however, that in the case of a failure to
timely request a continuation of Loans denominated in Alternative Currency, such
Loans shall be continued as Libor Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to ABR Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Libor Loans.  If either Borrower requests a Borrowing of,
conversion to, or continuation of Libor Loans in any such Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan, and in the case of Loans, reborrowed in the other
currency.

 

(b)           Following receipt of a Loan Notice from either Borrower, the
Administrative Agent shall promptly notify each Lender of the amount (and
currency) of its Applicable Percentage of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans or continuation of Domestic Loans, in each case as
described in the preceding subsection.  Each Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Domestic Loan, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Foreign Loan, in each
case on the Business Day specified in the applicable Loan Notice.

 

35

--------------------------------------------------------------------------------


 

(c)           Except as otherwise provided herein, a Libor Loan may be continued
or converted only on the last day of an Interest Period for such Libor Loan. 
During the existence of a Default, no portions of the Loans may be converted to
or continued as Libor Loans (whether in Dollars or any Alternative Currency)
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Libor Loans denominated in Dollars be
converted immediately to ABR Loans and any or all of the then outstanding Libor
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

 

(d)           The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Libor Loans
upon determination of such interest rate.  At any time that ABR Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in the ABR Rate resulting from a change in the Prime Rate promptly
following the public announcement of such change.

 

(e)           After giving effect to all new Loans, all conversions of Loans
from one Type to the Other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Loans.

 

2.03                Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)                Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Company or Allied B.V. and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Outstanding Amounts shall not exceed
the Aggregate Commitments, (x) the aggregate Outstanding Amount of any Lender,
shall not exceed such Lender’s Commitment, (y) the Outstanding Amount of all
Foreign Loans plus Foreign Letters of Credit shall not exceed the Foreign
Sublimit, and (z) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit.  Each request by a Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

 

(ii)               The L/C Issuer shall not issue any Letter of Credit, if:

 

36

--------------------------------------------------------------------------------


 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the L/C Issuer and all the
Lenders have approved such expiry date.

 

(iii)              The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder) or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense and
which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          such Letter of Credit is to be denominated in a currency other than
Dollars or Alternative Currency;

 

(D)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;

 

(E)           any Lender is at such time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Borrowers and/or such Impacted Lender to eliminate such L/C Issuer’s risk with
respect to such Defaulting Lender; or

 

(F)           the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency.

 

(iv)             The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)              The L/C Issuer shall be under no obligation to amend or extend
any Letter of Credit if (A) the L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment or extension to such Letter of Credit.

 

37

--------------------------------------------------------------------------------


 

(vi)             The L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)                Each Letter of Credit shall be issued, amended or extended,
as the case may be, upon the request of the Company or Allied B.V. delivered to
the L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the applicable Borrower.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment
or date of extension, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)               Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company or Allied B.V. and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from the Administrative Agent or any Lender,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company or Allied B.V., as applicable or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of

 

38

--------------------------------------------------------------------------------


 

Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)              If the Company or Allied B.V. so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving 30-days’ prior notice to the
beneficiary thereof (the “Non-Extension Notice Date”).  Unless otherwise
directed by the L/C Issuer, the applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company or Allied B.V., as applicable,
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv)             Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company or
Allied B.V. and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)                Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that the applicable
Borrower will reimburse the L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the

 

39

--------------------------------------------------------------------------------


 

applicable currency.  If the applicable Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
in the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof.  In such event, the
applicable Borrower shall be deemed to have requested a Loan of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)               Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made an ABR Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)              With respect to any Unreimbursed Amount that is not fully
refinanced by a Loan of ABR Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)             Until each Lender funds its Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)              Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is subject

 

40

--------------------------------------------------------------------------------


 

to the conditions set forth in Section 4.02 (other than delivery by the Company
of a Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Company to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)             If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be.  A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)                At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or Allied B.V. or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)               If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Company or Allied
B.V. to reimburse the L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

41

--------------------------------------------------------------------------------


 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that the Company or Allied B.V. may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)              any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)             waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrowers or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrowers;

 

(v)              honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)             any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

 

(vii)            any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit so long as the L/C Issuer has not acted
with gross negligence or willful misconduct; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to Allied B.V. or in the
relevant currency markets generally; or

 

(ix)             any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party.

 

The Company or Allied B.V. shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the Company or Allied B.V. will promptly notify the L/C Issuer. 
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

 

42

--------------------------------------------------------------------------------


 

(f)            Role of L/C Issuer.  Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.03(e).  In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation or authentication, regardless
of any notice or information to the contrary, and, in the absence of the L/C
Issuer’s gross negligence or willful misconduct, the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)           Cash Collateral.

 

(i)                Upon the request of the Administrative Agent, (A) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations in an amount equal to 103% of the
Outstanding Amount thereof.

 

(ii)               In addition, if the Administrative Agent notifies any
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds the Letter of Credit Sublimit, then, within two Business Days after
receipt of such notice, the applicable Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(iii)              Sections 2.04 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
Section 2.03, Section 2.04 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances (“Cash Collateral”) pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which

 

43

--------------------------------------------------------------------------------


 

documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at HSBC Bank.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

 

(i)            Letter of Credit Fees.  Each Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit issued for the account of such Borrower equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08.  Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The applicable Borrower shall pay directly to the L/C Issuer for
its own account, a fronting fee with respect to each Letter of Credit issued for
the account of such Borrower in the amount set forth in the Fee Letter.  Such
fronting fee shall be due and payable in Dollars on the last Business Day of
each March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08.  In addition, the applicable Borrower shall pay
directly to the L/C Issuer for its own account, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit issued for the account
of such Borrower as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

44

--------------------------------------------------------------------------------


 

2.04                Prepayments.

 

(a)           Voluntary Prepayment of Loans.  A Borrower may, upon notice from
such Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Libor Loans denominated in Dollars, (B) four Business Days prior to any
prepayment of any Loans denominated in Alternative Currency, and (C) on the date
of prepayment of ABR Loans; (ii) any prepayment of Libor Loans denominated in
Dollars shall be in a minimum amount of $2,000,000 or whole multiples of
$500,000 in excess thereof; (iii) any prepayment of ABR Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof;
and (iv) any prepayment of Loans denominated in Alternative Currency shall be in
a minimum amount equal to the Alternative Currency Equivalent of $2,000,000 or
whole multiples of $500,000 in excess thereof; or, in each of the foregoing
cases, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date, currency and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Libor Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  The applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a Libor
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
the Lenders’ respective Applicable Percentages.

 

(b)           Mandatory Prepayment of Loans

 

(i)                If on any date the Credit Exposures of the Lenders exceed the
Aggregate Commitments, or the Credit Exposure of any Lender exceeds such
Lender’s Commitment, or the total L/C Obligations exceed $5,000,000, then in
each case the applicable Borrower shall, upon request made by the Administrative
Agent, prepay on such date the principal amount of the Loans in an aggregate
amount equal to such excess or, in the case where total L/C Obligations exceed
$5,000,000, pay to the Administrative Agent an amount in cash equal to such
excess to be held as security for the reimbursement obligations of the Borrowers
in respect of Letters of Credit pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, the Company and the L/C Issuer.

 

(ii)               If the Administrative Agent notifies the Company at any time
that the Assigned Dollar Value of the outstanding amount of all Loans and
Letters of Credit to and for the account of Allied B.V. at such time exceeds an
amount equal to 105% of the Foreign Sublimit then in effect, then, within two
(2) Business Days after Company’s receipt of such notice, the Company shall
prepay or cause prepayment of Loans in an aggregate amount sufficient to reduce
such outstanding amount as of such date of payment to an amount not to exceed
100% of the Foreign Sublimit then in effect.

 

(c)           Interest on Mandatory Prepayments.  In the event of any repayment
or prepayment of any Loan (other than a repayment or prepayment of an ABR Loan
prior to the end

 

45

--------------------------------------------------------------------------------


 

of the Availability Period with no related Commitment reduction), the applicable
Borrower shall pay all accrued interest on the principal amount repaid or
prepaid on the date of such repayment or prepayment.

 

(d)           Proceeds of Mandatory Prepayments.  The proceeds of any mandatory
prepayments paid to or for the account of the Lenders shall be applied by the
Lender entitled thereto on the applicable Indebtedness hereunder first to
accrued interest, fees and expenses payable thereon and then to principal.

 

2.05                Expansion Option.

 

(a)           Request for Increase.  Provided there exists no Default or Event
of Default, and no Event of Default would be caused thereby, the Company may
request upon notice to the Administrative Agent and the Lenders, an increase in
the Aggregate Commitments in minimum amounts of $10,000,000 and whole multiples
of $10,000,000 for amounts in excess of such minimum amount so long as, after
giving effect thereto, the Aggregate Commitments do not exceed $175,000,000.  In
the event the Increasing Lenders (as defined below) do not commit the full
increase requested, Company may select, in consultation with the Administrative
Agent, such increase to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment an “Increasing Lender”) one or more
new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to extend a
Commitment; provided that each Augmenting Lender shall be subject to the
reasonable approval of the Administrative Agent and the reasonable approval of
the Company, and provided further that each Increasing Lender and each
Augmenting Lender executes documentation in form and content satisfactory to the
Administrative Agent to either become a party to this Agreement or reflect the
increase of such Lender’s Commitment under this Agreement, it being understood
that all terms and conditions of such increase shall be identical to the terms
and conditions of the credit facility described herein prior to such increase. 
At the time of sending a notice requesting an increase in the Commitments, the
Administrative Agent shall specify the time period within which each Lender is
requested to respond which shall in no event be less than ten (10) Business Days
from the date of delivery of such notice to the Lenders (“Notice Period”).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within the Notice Period whether or not it agrees to
increase its Commitment and the amount thereof, which decision shall be made in
such Lender’s sole discretion.  Any Lender not responding within the Notice
Period shall be deemed to have declined to increase its Commitment (any Lender
declining to increase its Commitment a “Non Increasing Lender”) and the amount
of such Lender’s Commitment shall be unaffected by such increase requested under
this Section 2.05.

 

(c)           Notifications by Agent and the Company.  The Administrative Agent
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  The Administrative Agent shall notify the Company and
the Lenders of the name of each Augmenting Lender and the applicable Commitment
of such Lender.

 

46

--------------------------------------------------------------------------------


 

(d)           Effective Date and Allocations.  If the Commitments are increased
as provided in this Section, the Administrative Agent and the Company shall
determine the effective date (“Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Lenders of the final allocation of such increase and the Increase Effective
Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent an
opinion of counsel to the Borrowers addressed to each Lender and counsel to the
Administrative Agent, and in form and content satisfactory to the Administrative
Agent and substantially in the form issued in connection with this Agreement,
together with a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of Company
(i) certifying and attaching the resolutions adopted by the Borrowers approving
or consenting to such increase, (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.05, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, and (B) no Event of Default or
Default exists, and (iii) attaching updated financial projections in form and
substance satisfactory to the Lenders demonstrating that, before and after
giving effect to such increase on a pro forma basis, the Company will be in
compliance with the financial covenants in Section 7.10.

 

(f)            Commitment Adjustments.  Each of the parties hereto agrees that
the Administrative Agent may, in consultation with Company, take any and all
actions as may be reasonably necessary to ensure that after giving effect to any
increase in the Commitments pursuant to this Section, the outstanding Loans (if
any) are held by the Lenders with Commitments in accordance with their new
Applicable Percentages as shown on an updated Schedule 2.01 which will be
attached to this Agreement.  This may be accomplished at the discretion of the
Administrative Agent, as applicable:  (i) by requiring the outstanding Loans to
be prepaid with the proceeds of the new Loans; (ii) by causing the Non
Increasing Lenders to assign portions of their outstanding Loans to Increasing
Lenders and Augmenting Lenders; (iii) by permitting the Loans outstanding at the
time of any increase in the Commitment pursuant to this Section 2.05 to remain
outstanding until the last days of the respective Interest Periods, therefor,
even though the Lenders would hold such Loans other than in accordance with
their new Applicable Percentages; or (iv) by any combination of the foregoing.

 

2.06                Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each Libor
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Libor for such Interest Period
plus the Applicable Rate; and (ii) each ABR Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the ABR Rate plus the Applicable Rate.

 

47

--------------------------------------------------------------------------------


 

(b)           (i)            If any amount of principal of any Loan is not paid
when due, whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the applicable Borrowers shall pay interest on the principal
amount of their outstanding respective Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable by the Borrowers in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.07                Fees.  In addition to certain fees described in subsections
(i) and (j) of Section 2.03:

 

(a)           Commitment Fee.  The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate for the “Unused Fee:
Revolver” times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans plus (ii) the Outstanding
Amount of L/C Obligations.  The commitment fees shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last day of each March, June, September and December, or if the
last day of such month is not a Business Day, on the next Business Day
thereafter and on the last day of the Availability Period.  The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.  The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

48

--------------------------------------------------------------------------------


 

2.08                Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of fees and interest on ABR Loans shall be
calculated on the basis of a year of 365 days, or 366 days during a leap year,
for the actual number of days elapsed.  All computations of fees and interest on
Libor Loans shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currency as which market practice differs
from the foregoing, in accordance with such market practice.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company, the Company or the Lenders determine that
(i) the Total Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Total Leverage Ratio
would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.06(b) or under Article VIII.  The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.09                Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a note or notes, which shall evidence such Lender’s Loans to such
Borrower, as applicable, in addition to such accounts or records.

 

49

--------------------------------------------------------------------------------


 

Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.10                Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in Alternative Currency, shall in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)           Funding by Lenders and Payments by Borrowers; Presumption by
Administrative Agent.

 

(i)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Libor Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the

 

50

--------------------------------------------------------------------------------


 

Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
ABR Loans, that such Lender has made such share available in accordance with and
at the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to ABR Loans. 
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Loan included in such Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)               Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the
Administrative Agent and the Lenders hereunder, including any obligations to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several

 

51

--------------------------------------------------------------------------------


 

and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.11                Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in
L/C Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)                if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)               the provisions of this Section shall not be construed to
apply to (x) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to the Loan Parties or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.12                Collateral Security.  Subject to Section 6.12, the
Obligations shall be secured by a perfected first priority security interest
(subject only to Liens permitted by Section 7.01 entitled to priority under
applicable law) in the following property of the Loan Parties, whether now owned
or hereafter acquired, (i) all personal property of each Domestic Loan Party,
(ii) all Equity Interests of all Domestic Subsidiaries of each Loan Party and
all Equity Interests of each first-tier Foreign Subsidiary of each Domestic Loan
Party; provided that, the Company shall not

 

52

--------------------------------------------------------------------------------


 

be required to pledge its Equity Interests in Allied Motion Canada Inc., Globe
Inc. shall not be required to pledge its Equity Interests in Globe Motors de
Mexico SA de CV, no Loan Party shall be required to pledge its Equity Interests
in a Non-Material Subsidiary, and with respect to Foreign Subsidiaries, such
equity pledge shall be limited to 65% of the capital stock of such Foreign
Subsidiary to the extent the pledge secures Domestic Loan Party Obligations and
a pledge of any greater percentage would result in material adverse tax
consequences to any Loan Party (for the avoidance of doubt, to the extent the
equity pledge of the Foreign Subsidiary secures Foreign Loan Party Obligations,
such limitation shall not apply) and all proceeds and products of the property
and assets described in (i) and (ii) above.  In the event that Allied B.V. is no
longer a first-tier Foreign Subsidiary of a Domestic Loan Party, then the
Administrative Agent shall immediately terminate its security interest in the
Equity Interests of Allied B.V. and deliver any certificates evidencing such
Equity Interests to the Company for delivery to the Person owning the same.

 

2.13                Intentionally Omitted.

 

2.14                Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           Any payment of principal, interest or fees delivered to the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VIII or otherwise) shall, for so
long as such Defaulting Lender shall be a Defaulting Lender, be held by the
Administrative Agent, and the Administrative Agent is hereby authorized and
directed by all parties hereto to hold such funds in escrow and apply such funds
as follows:

 

(i)                First, if applicable, to any payments due to the L/C Issuer
pursuant to Section 2.03(c) of this Agreement or the Administrative Agent, in
its capacity as Administrative Agent under Article IX of this Agreement; and

 

(ii)               Second, to Loans required to be made by such Defaulting
Lender on any borrowing date to the extent such Defaulting Lender fails to make
such Loans; and

 

(iii)              Third, to the payment of any amounts owing to the Borrowers,
the Lenders, the L/C Issuer or the Administrative Agent as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Administrative Agent against such defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;

 

(iv)             Fourth, to the payment of any amount due to the Borrowers under
Section 2.10(b) of this Agreement; and

 

(v)              Fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate shares and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment

 

53

--------------------------------------------------------------------------------


 

shall be applied solely to pay the Loans, and L/C Advances, owed to all Lenders
that are not Defaulting Lenders on a pro rata basis prior to being applied to
the payment of any Loans or L/C Advances owed to such Defaulting Lender until
such time as all Loans and funded and unfunded L/C Obligations are held by the
Lenders pro rata in accordance with the Commitments.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owned by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.14 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)           Notwithstanding the foregoing, upon the termination of the
Commitments and the payment and performance of all of the Indebtedness and other
obligations of the Borrowers under this Agreement (other than those owing to a
Defaulting Lender), any funds then held in escrow by the Administrative Agent
pursuant to the preceding sentence shall be distributed to each Defaulting
Lender, pro rata in proportion to amounts that would be due to each Defaulting
Lender but for the fact that it is a Defaulting Lender.

 

(c)           If the Company, the Administrative Agent and the L/C Issuer agree
in writing that a Lender should no longer be deemed a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, take such actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by Lenders in accordance with their Commitments, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the applicable Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.15                Commitment Termination and Reduction.  (a) Unless previously
terminated, the Commitment shall terminate on the Maturity Date.

 

(b)           The Company may, at any time by three (3) Business Days prior
written notice from the Company to the Administrative Agent state the Company’s
desire to reduce the Aggregate Commitments to any amount which is not less than
the aggregate of the then outstanding principal amount of Loans and the face
amount of outstanding undrawn Letters of Credit, if any.  Any reductions of the
Aggregate Commitments shall not be reinstated at any future date (except in
accordance with the provisions of Section 2.05) and any partial reduction shall
be in the amount of $2,500,000 and in incremental multiples of $500,000
thereafter.  Two (2) Business Days after receipt of such reduction notice, the
obligation of the Lenders to make Loans hereunder or purchase participations in
Loans or Letters of Credit hereunder shall be limited to the Aggregate
Commitments as reduced pursuant to said notice.  Any such reduction of the
Commitment shall be accompanied by payment of any applicable Breakage Fees.

 

54

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)                Any and all payments by or on account of any Obligation of
the respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)               If any Borrower or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)              If any Borrower or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Borrower or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

55

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)                Without limiting the provisions of subsection (a) or
(b) above, each Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  Each
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection.  A certificate as to the amount of any such payment or
liability delivered to a Borrower by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error; provided that such certificate contains a reasonably detailed statement
of the amounts then payable and the calculations thereof.

 

(ii)               Without limiting the provisions of subsection (a) or
(b) above, each Lender and the L/C Issuer shall, and does hereby, indemnify on a
several basis each Borrower and the Administrative Agent, and shall make payment
in respect thereof within fifteen (15) days after demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for such Borrower or the Administrative Agent) incurred by or asserted
against such Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the L/C Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to such Borrower or the Administrative Agent pursuant to subsection
(e).  Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Indemnified Taxes
or Other Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)                Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)               Without limiting the generality of the foregoing, in the
event that a Borrower is a U.S. Person,

 

(A)          any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or

 

57

--------------------------------------------------------------------------------


 

W-8BEN, as applicable)  establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation

 

58

--------------------------------------------------------------------------------


 

prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)              Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(iv)             For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, the Borrowers and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the

 

59

--------------------------------------------------------------------------------


 

replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

3.02                Illegality and Designated Lenders.

 

(a)           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Libor
Loans (whether denominated in Dollars or Alternative Currency), or to determine
or charge interest rates based upon the Libor Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Libor Loans in the affected currency or currencies or, in the case
of Libor Loans in Dollars, to convert ABR Loans to Libor Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Libor Loans of such
Lender to ABR Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Libor Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Libor
Loans.  Upon any such prepayment or conversion, the applicable Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

(b)           Designated Lenders.  Each Lender at its option may make any Credit
Extension to any Borrower by causing any domestic or foreign branch or Affiliate
of such Lender (each a “Designated Lender”) to make such Credit Extension (and
in the case of an Affiliate, the provisions of Sections 3.01 through 3.05 and
10.04 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Credit Extension in accordance with the terms of
this Agreement; provided, however, if any Lender or any Designated Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Designated
Lender to issue, make, maintain, fund or charge interest with respect to any
Credit Extension to either Borrower who is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia then, on notice thereof by such Lender to the Company through the
Administrative Agent, and until such notice by such Lender is revoked, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension shall be suspended.  Upon receipt of such
notice, the Loan Parties shall take all reasonable actions requested by such
Lender to mitigate or avoid such illegality.

 

3.03                Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Libor Loan or
a conversion to or continuation thereof that (a) deposits (whether in Dollars or
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Libor Loan, (b) adequate and reasonable means do not exist for
determining the Libor Rate for any requested Interest Period with respect to a
proposed Libor

 

60

--------------------------------------------------------------------------------


 

Loan (whether denominated in Dollars or an Alternative Currency), or (c) the
Libor Rate for any requested Interest Period with respect to a proposed Libor
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Libor Loan, the Administrative Agent will promptly so notify the Company
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Libor Loans in the affected currency or currencies shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, either Borrower, as applicable, may revoke
any pending request for a Borrowing of, conversion to or continuation of Libor
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of ABR Loans in the
amount specified therein or to another type of loan at an alternate rate offered
by the Administrative Agent.

 

3.04                Increased Costs; Reserves on Libor Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)                impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Libor Rate) or the L/C Issuer; or

 

(ii)               impose on any Lender or the L/C Issuer or the London
interbank market any other condition affecting this Agreement or Libor Loans
made by such Lender or any Letter of Credit or participation therein; or

 

(iii)              subject any Recipient to any Taxes (other than Excluded
Taxes) on its loans, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Libor Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

 

(iv)             If any Lender or the L/C Issuer determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy and liquidity, and provided such

 

61

--------------------------------------------------------------------------------


 

Change in Law has or would have a similar effect on Lender as a consequence of
other similarly situated credits of Lender), then from time to time the
applicable Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(v)              A certificate of a Lender or the L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 3.04 shall be delivered to the Company and shall be conclusive
absent manifest error.  The applicable Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(vi)             Failure or delay on the part of any Lender or the L/C Issuer to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the L/C Issuer’s right to demand such compensation; provided
that the applicable Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company or the applicable Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error; provided that such certificate
contains a reasonably detailed statement of the amounts then payable and the
calculation thereof.  The Company or the applicable Borrower shall pay to such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof.

 

62

--------------------------------------------------------------------------------


 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation.

 

(e)           Reserves on Eurocurrency Requirements.  The applicable Borrower
shall pay to each Lender, (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each Libor
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith and in accordance with
customary practice, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Libor Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith and in accordance with customary
practice, which determination shall be conclusive), which in each case shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

 

3.05                Compensation for Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the applicable Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a ABR Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a ABR Loan on the date or in the amount notified by the Company or
the applicable Borrower; or

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

63

--------------------------------------------------------------------------------


 

For purposes of calculating amounts payable by Borrowers to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Libor Loan
made by it at the Libor Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Libor Loan was in fact
so funded.

 

3.06                Survival.  All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                Conditions to this Agreement.  The obligation of the L/C
Issuer and each Lender to enter into this Agreement is subject to satisfaction
of the following conditions precedent on or prior to the Closing Date:

 

(a)           The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party, and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                executed counterparts of this Agreement, sufficient in number
for distribution to the Administrative Agent, each Lender and the Company;

 

(ii)               executed copies of each of the Security Documents, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Company;

 

(iii)              resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv)             such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and that each Loan Party is validly existing, in good standing to the
extent applicable and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v)              evidence that all insurance required to be maintained by the
Loan Parties pursuant to the Loan Documents has been obtained and is in effect;

 

(vi)             with respect to each Dutch Loan Party, an up to date extract
from the Dutch Commercial Register (Handelsregister), of its deed of
incorporation, its articles of association and an up to date copy of its
shareholders register;

 

64

--------------------------------------------------------------------------------


 

(vii)            opinions of (A) Bond Schoeneck & King, PLLC, United States
counsel to the Loan Parties, and (B) Rassers Advocaten, The Netherlands counsel
to the Loan Parties, each addressed to the Administrative Agent and each Lender,
as to the matters concerning the Loan Parties and this Agreement as the
Administrative Agent may reasonably request;

 

(viii)           the results of Uniform Commercial Code searches and other
evidence satisfactory to the Administrative Agent that there are no Liens upon
the Collateral, other than Liens permitted pursuant to Section 7.01 and
otherwise in form and substance satisfactory to the Administrative Agent; and

 

(ix)             such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer or the Required Lenders
reasonably may require.

 

(b)           Administrative Agent shall be satisfied that the Security
Documents shall be effective to create in favor of the Administrative Agent a
legal, valid and enforceable first (except for Liens permitted pursuant to
Section 7.01 and entitled to priority under applicable law) security interest in
and Lien upon the Collateral, along with, in form and substance satisfactory to
the Lenders, evidence that all filings, recordings, deliveries of instruments
and other actions necessary or desirable in the opinion of the Administrative
Agent to protect and preserve such security interests shall have been duly
effected;

 

(c)           Unless waived by the Administrative Agent, the Company shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
and the Syndication Agent, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings;

 

(d)           No event that has a Material Adverse Effect shall have occurred
and be continuing;

 

(e)           The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of any Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect;

 

(f)            Each Lender shall have obtained all applicable licenses,
consents, permits and approvals as deemed necessary by such Lender in order to
execute and perform the transactions contemplated by the Loan Documents;

 

(g)           Payoff letters in form satisfactory to the Administrative Agent,
indicating that upon funding the initial advance of the Loans, all existing
senior or subordinated credit facilities of the Borrowers will be repaid in
full, all Liens in connection therewith will be terminated, and all prior credit
commitments shall have been terminated;

 

(h)           The Administrative Agent shall have received from each of the Loan
Parties documentation and other information required by regulatory authorities
under applicable “Know Your Customer” and Anti-Money Laundering Laws, as defined
in Section 5.26(iii); and

 

65

--------------------------------------------------------------------------------


 

(i)            All fees required to be paid to the Lenders on or before the
Closing Date pursuant to the Fee Letter shall have been paid.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by the Lender (x) of funds pursuant to
such Advance Funding Arrangements (“Advance Funds”) and (y) its signature
page to this Agreement shall constitute the request, consent and direction by
such Lender to the Administrative Agent (unless expressly revoked by written
notice from such Lender received by the Administrative Agent prior to the
earlier to occur of funding or the Administrative Agent’s declaration that this
Agreement is effective) to withdraw and release to the Borrowers on the Closing
Date the applicable funds of such Lender to be applied to the funding of Loans
by such Lender in accordance with Section 2.02 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 4.01.

 

4.02                Conditions to all Loans.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Libor Loans) is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)           No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)           In the case of a Credit Extension to be denominated in Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be

 

66

--------------------------------------------------------------------------------


 

denominated in Alternative Currency) would make it impracticable for such Credit
Extension to be denominated in the Alternative Currency.

 

(e)           There shall be no impediment, restriction, limitation or
prohibition imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to the
rights created under the Loan Documents or as to the application of the proceeds
of the realization of any such rights.

 

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

5.01                Existence, Qualification and Power.  Each Loan Party and
each Subsidiary thereof (a) is duly organized, incorporated or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (d) except for the Company, is owned,
directly or indirectly by the Company.  No Subsidiary has any outstanding shares
of any class of capital stock or other Equity Interests which has priority over
any other class of capital stock or other Equity Interests of such Subsidiary as
to dividends or distributions or in liquidation except as may be owned
beneficially and of record by the Company or a Wholly-Owned Subsidiary.  No
Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement and customary
limitations imposed by corporate or limited liability company law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make other distributions of profits to the Company or any of its
other Subsidiaries that owns outstanding shares of capital stock or other Equity
Interests of such Subsidiary.

 

5.02                Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organizational Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order,

 

67

--------------------------------------------------------------------------------


 

injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

 

5.04                Binding Effect.  This Agreement and each other Loan
Document, has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforceability may be limited by applicable Debtor
Relief Laws and laws affecting creditors’ rights generally.

 

5.05                Financial Statements; No Material Adverse Effect; No
Internal Control Event.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries dated June 30, 2016 and the related consolidated
and consolidating statements of income or operations, consolidated shareholders’
equity and consolidated cash flows for the quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby.  Schedule 5.05 sets forth (i) all material
Indebtedness, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of this Agreement and the name of each lender
thereof, and (ii) the Liens that relate to such Indebtedness and that encumber
the property of the Loan Parties and their respective Subsidiaries.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           The projections of the Company, copies of which were provided to
the Administrative Agent, were prepared in good faith and in accordance with
GAAP, are based on underlying assumptions which provide a reasonable basis for
the projections contained therein

 

68

--------------------------------------------------------------------------------


 

and reflect the Loan Parties’ judgment based on present circumstances of the
most likely set of conditions and course of action for the projected period.

 

5.06                Litigation.  Except as set forth in Schedule 5.06, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of the Company after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) could reasonably be expected to have a Material Adverse Effect.

 

5.07                No Default.  Neither any Loan Party nor any Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                Ownership of Property; Liens.  Each of the Loan Parties and
each Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Loan Parties and their Subsidiaries is
subject to no Liens except for Permitted Liens.  All leases necessary in any
material respect for or conduct of the respective businesses of the Company and
its Subsidiaries are valid and subsisting and are in full force and effect.

 

5.09                Environmental Matters.  Except as set forth in Schedule 5.09
(a) the Loan Parties and their Subsidiaries are in compliance with all
Environmental Laws, except to the extent that any such failure to comply
(together with any resulting penalties, fines or forfeitures) have not had or
will not have a Material Adverse Effect; (b) all licenses, permits,
registrations or approvals required for the conduct of the business of the Loan
Parties and any Subsidiary under any Environmental Law have been secured and the
applicable Borrower, Guarantor or Subsidiary is in compliance therewith, except
for such licenses, permits, registrations or approvals the failure to secure or
to comply therewith has not had or will not have a Material Adverse Effect;
(c) neither any Loan Party nor any Subsidiary has received notice, or otherwise
knows, that it is in any respect in noncompliance with, breach of or default
under any applicable writ, order, judgment, injunction, or decree to which such
Loan Party or such Subsidiary is a party or that would affect the ability of
such Loan Party or such Subsidiary to operate any of its property and no event
has occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder;
(d) there are no claims under any Environmental Laws (“Environmental Claim”)
pending or to the knowledge of any Borrower, threatened which have had or are
reasonably likely to have a Material Adverse Effect; and (e) there are no facts,
circumstances, conditions or occurrences on any property now or at any time
owned, leased or operated by any Loan Party or any Subsidiary or on any property
adjacent to any such property that could reasonably be expected:  (i) to form
the basis of any Environmental Claim against any Loan Party or any Subsidiary or
any property of any Loan Party or any Subsidiary; or (ii) to cause such property
to be subject to any restrictions on the

 

69

--------------------------------------------------------------------------------


 

ownership, occupancy, use or transferability of such property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate have not had and will not
have a Material Adverse Effect.

 

5.10                Insurance.  The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

 

5.11                Taxes.  Each Loan Party and its Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party nor any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

 

5.12                ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto or is using a
pre-approved plan document entitled to rely on a favorable opinion letter issued
by the IRS.  To the best knowledge of the Company, nothing has occurred that
would prevent, or cause the loss of, such qualification.  The Company and each
ERISA Affiliate have made all required contributions to each Plan, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)           There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except as disclosed in Schedule 5.12, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Company nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the

 

70

--------------------------------------------------------------------------------


 

Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

5.13                Subsidiaries; Equity Interests.  Except for Subsidiaries
acquired after the date hereof and disclosed in writing by the Company to the
Administrative Agent, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by such Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except for Permitted
Liens.  Except for investments that are part of the Company’s supplemental
executive retirement plan or the Company’s deferred compensation plan, the Loan
Parties have no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Loan Parties have been validly issued and
are fully paid and nonassessable.

 

5.14                Margin Regulations; Investment Company Act.

 

(a)           No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

(b)           No Borrower and no Person Controlling any Borrower, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15                Disclosure.  The Borrowers have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their Subsidiaries is subject, and
all other matters that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

5.16                Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17                Taxpayer Identification Number; Other Identifying
Information.  The true and correct U.S. taxpayer identification number of the
Company and each Domestic Subsidiary, as of the date of this Agreement, is set
forth on Schedule 5.17.  The true and correct

 

71

--------------------------------------------------------------------------------


 

unique identification number of each Foreign Loan Party has been issued by its
jurisdiction of organization and the name of such jurisdiction, as of the date
of this Agreement, are set forth on Schedule 5.17.

 

5.18                Intellectual Property; Licenses, Etc.  Each Loan Party and
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary that is material for the purposes of the continued operation of their
respective businesses infringes upon any rights held by any other Person.  Set
forth on Schedule 5.18 hereto is a complete list of all patents, trademarks and
copyrights of the Loan Parties and their Subsidiaries as of the date of this
Agreement.  No claim or litigation regarding any of the foregoing is pending or,
to the best knowledge of the Company, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.19                Perfection of Security Interest.  Except as set forth on
Schedule 5.19, all filings, assignments, pledges and deposits of documents or
instruments have been made and all other actions have been taken that are
necessary or advisable, under applicable law, to establish and perfect the
Administrative Agent’s first priority security interest in the Collateral.  The
Collateral and the Administrative Agent’s rights with respect to the Collateral
are not subject to any setoff, claims, withholdings or other defenses.  The
Company and each Guarantor is the owner of the Collateral free from any Lien,
except for Liens permitted pursuant to Section 7.01.

 

5.20                Solvency.  The Company and its Subsidiaries on a
consolidated basis are Solvent.

 

5.21                Bank Accounts.  Schedule 5.21 lists all banks and other
financial institutions at which each Loan Party and each of its Subsidiaries
maintains deposits and/or other accounts, and such Schedule correctly identifies
the name and address of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number.

 

5.22                Intentionally Omitted.

 

5.23                Representations as to Foreign Loan Parties.  The Borrowers
represent and warrant to the Administrative Agent and the Lenders that:

 

(a)           Each Foreign Loan Party is subject to civil and commercial Laws
with respect to its obligations under the Loan Documents to which it is a party
(collectively as to such Foreign Loan Party, the “Applicable Foreign Loan Party
Documents”), and the execution, delivery and performance by such Foreign Loan
Party of the Applicable Foreign Loan Party Documents constitute and will
constitute private and commercial acts and not public or governmental acts. 
Neither such Foreign Loan Party nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice,

 

72

--------------------------------------------------------------------------------


 

attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Loan Party
is organized and existing in respect of its obligations under the Applicable
Foreign Loan Party Documents.

 

(b)           The Applicable Foreign Loan Party Documents are in proper legal
form for the enforcement thereof against such Foreign Loan Party, and to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Loan Party Documents.  It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Loan Party is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Loan Party
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or, in the case of any
Security Documents which are governed by Dutch or Swedish law, will be made in
accordance with the terms of those Security Documents or is not required to be
made until the Applicable Foreign Loan Party Document or any other document is
sought to be enforced and (ii) any charge or tax as has been, or in relation to
Security Documents which are governed by Swedish law will be, timely paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Loan Party pursuant to the Applicable Foreign Loan
Party Documents.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Loan Party Documents executed by such Foreign Loan Party are, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Loan Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained.

 

(e)           Each Security Document governed by Dutch law has been duly
executed by a Dutch Loan Party and, where applicable, notarized and, where
applicable, has been or will in accordance with the terms thereof be registered
with the Dutch tax authorities and each appropriate register or authority in any
jurisdiction in which any of the intellectual property in respect of which a
Lien is created or purported to be created pursuant to those Security Documents
is or can be registered.

 

(f)            No notice under Article 36 Tax Collection Act (Invorderingswet
1990) has been given by the Company or any of its Subsidiaries.

 

5.24                Outstanding Indebtedness.  As of the close of business on
the Closing Date, neither the Loan Parties nor any Subsidiary has outstanding
any Indebtedness except as permitted by Section 7.03.

 

73

--------------------------------------------------------------------------------


 

5.25                Absence of Financing Statements, Etc.  Except with respect
to Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on, or security interest
in, any assets or property of the Company or any of its Subsidiaries or any
rights relating thereto.

 

5.26                Foreign Assets Control Regulations, Etc.  (i) Neither the
Company nor any Person Controlled by the Company is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the OFAC (an “OFAC Listed Person”), (b) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC sanctions program, or (c) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC sanctions program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (a), clause
(b) or clause (c), a “Blocked Person”).  Neither the Company nor any Person
Controlled by the Company has been notified that its name appears or may in the
future appear on a state list of Persons that engage in investment or other
commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.

 

(ii)           No part of the proceeds of the Loans constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by the Company or any Person Controlled by the Company, directly or
indirectly, (a) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (b) otherwise in violation of U.S.
Economic Sanctions.

 

(iii)          Neither the Company nor any Person Controlled by the Company
(a) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (b) to the Company’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (c) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (d) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Person
Controlled by the Company is and

 

74

--------------------------------------------------------------------------------


 

will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws and U.S. Economic Sanctions.

 

(iv)          (a)           Neither the Company nor any Person Controlled by the
Company (w) has been charged with, or convicted of bribery or any other
anti-corruption related activity under any applicable law or regulation in a
U.S. or any non-U.S. country or jurisdiction, including but not limited to, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (x) to the Company’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible violation of Anti-Corruption Laws, (y) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (z) has been or is the
target of sanctions imposed by the United Nations or the European Union;

 

(b)           To the Company’s actual knowledge after making due inquiry,
neither the Company nor any Person Controlled by the Company has, within the
last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of:
(x) influencing any act, decision or failure to act by such Governmental
Official in his or her official capacity or such commercial counterparty,
(y) inducing a Governmental Official to do or omit to do any act in violation of
the Governmental Official’s lawful duty, or (z) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any Lender to be in violation of any law or regulation applicable to
such Lender; and

 

(c)           No part of the proceeds of the Loans will be used, directly or
indirectly, for any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Person
Controlled by the Company is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws and Anti-Money Laundering
Laws.

 

5.27                Sanctions Concerns and Anti-Corruption.

 

(a)           Sanctions Concerns.  No Loan Party, nor any Subsidiary, nor, to
the knowledge of the Borrowers and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by an individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated National, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)           Corruption.  None of the Loan Parties, nor any of their
Subsidiaries or, to the knowledge of the Borrowers, any director, officer,
agent, employee, Affiliate or other Person acting on behalf of the Loan Parties
or any of their Subsidiaries is aware or has taken

 

75

--------------------------------------------------------------------------------


 

any action, directly or indirectly, that would result in a violation by such
Persons of any applicable anti-bribery law or anti-corruption law, including,
but not limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”)
and the U.S. Foreign Corrupt Practices Act of 1997 (the “FCPA”).  Furthermore,
the Loan Parties and their respective Subsidiaries and, to the knowledge of the
Borrowers, their Affiliates, have conducted their business in compliance with
the UK Bribery Act, the FCPA and similar laws, rules or regulations (including
other applicable anti-corruption laws) and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(c)           Export Controls.  The Loan Parties and their respective
Subsidiaries are in compliance in all material respects with all relevant
export, re-export and import laws applicable to such Loan Parties or such
Subsidiaries, as the case may be.  None of the Loan Parties or any of their
Subsidiaries have shipped or provided any item for delivery to, and are not
currently providing any services in or to, a country, entity or individual in
violation of any applicable export or re-export laws, including, without
limitation, such laws and regulations promulgated or enforced by the United
States Department of Treasury, United States Department of Commerce, or United
States Department of State, and are not currently providing any services, to a
country or an individual in violation of any export or re-export laws.

 

5.28                EEA Financial Institution.  Neither any Borrower nor any
Guarantor is an EEA Financial Institution.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall, and shall cause each other Loan
Party and each Subsidiary to:

 

6.01                Financial Statements.  Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent and the Lenders:

 

(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Company and its Subsidiaries, a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
consolidated statements of shareholders’ equity and consolidated statement of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of a certified public accounting firm
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards in the United
States and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any

 

76

--------------------------------------------------------------------------------


 

material misstatement and such consolidating statements to be certified by a
Responsible Officer of the Company;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company and its Subsidiaries, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations, consolidated statement of
shareholders’ equity and consolidated statement of cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP;

 

(c)           as soon as available, but in any event within 60 days after the
end of each of the Company’s fiscal years, projections for the next succeeding
fiscal year, on a consolidated basis, on a month to month basis, including a
balance sheet as at the end of each relevant period and income statements and
statements of cash flows for each relevant period and for the period commencing
at the beginning of the fiscal year and ending on the last day of such relevant
period, all in form and substance satisfactory to the Administrative Agent; and

 

(d)           promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission).

 

6.02                Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company;

 

(b)           promptly upon receipt thereof, copies of any detailed audit
reports, management letters or recommendations submitted to the Company or any
Subsidiary by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

 

(c)           within ten days following the date on which the Company’s auditors
resign or the Company elects to change auditors, as the case may be,
notification thereof, together with such supporting information as the
Administrative Agent or any Lender may reasonably request;

 

(d)           together with each delivery of financial statements required by
Section 6.01(a) above, the Company will deliver to the Administrative Agent and
each Lender a certificate of such accountants stating that, in making the audit
necessary for their report on such

 

77

--------------------------------------------------------------------------------


 

financial statements, they have obtained no knowledge of any Event of Default,
or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof; and

 

(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Loan Parties or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Each Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”.

 

6.03                Notices.  Promptly notify the Administrative Agent of:

 

(a)           the occurrence of any Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority that would reasonably be expected to have a Material Adverse Effect;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary, including pursuant to any
applicable Environmental Laws, that would reasonably be expected to have a
Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event; and

 

78

--------------------------------------------------------------------------------


 

(d)           any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the applicable Loan Party has taken
and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04                Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the applicable Borrower or Subsidiary;
(b) lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05                Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence, if applicable, and good
standing under the Laws of the jurisdiction of its organization; (b) take all
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06                Maintenance of Properties.  (a) Maintain, preserve and
protect all of its properties and assets necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07                Maintenance of Insurance.  Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

 

6.08                Compliance with Laws, Organizational Documents and
Contractual Obligations.

 

(a)           Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good

 

79

--------------------------------------------------------------------------------


 

faith by appropriate proceedings diligently conducted; or (ii) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect; and

 

(b)           Comply with all Organizational Documents and, except where the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect, all Contractual Obligations.

 

6.09                Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Loan Parties or such Subsidiaries, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Company or such Subsidiary, as the case may be.

 

6.10                Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender, during normal business
hours, to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Company as often
as may be reasonably desired; provided that the Administrative Agent and the
Lenders shall use reasonable efforts not to disrupt the business operations of
any of the Loan Parties.

 

6.11                Use of Proceeds.  Use the proceeds of the Credit Extensions
to repay existing Indebtedness of the Borrowers, for general corporate purposes,
including working capital, capital expenditures and other lawful corporate
purposes.

 

6.12                Additional Guarantors and Pledgors.  Notify the
Administrative Agent at the time that any Person becomes a Subsidiary (other
than a Non-Material Subsidiary) or any Subsidiary that was a Non-Material
Subsidiary ceases to be a Non-Material Subsidiary and promptly thereafter (and
in any event within 30 days in the case of a new Subsidiary that is not a
Non-Material Subsidiary, and 45 days after the end of the quarter during which a
Non-Material Subsidiary ceases to be a Non-Material Subsidiary), (a) cause such
Person to (i) guaranty all Obligations (or, if such Person is a first-tier
Foreign Subsidiary of Allied B.V. and (A) executing a Guaranty would result in a
materially adverse tax consequence to the Loan Parties, all Foreign Loan Party
Obligations or (B) if the Company determines in good faith that a guaranty of
all Obligations or all Foreign Obligations by any such Foreign Subsidiary would
not be advisable due to local solvency or similar restrictions, all Obligations
of Allied B.V.), by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose and (ii) secure all of its Obligations as described
in, but only to the extent required by, Section 2.12 by providing the
Administrative Agent with a first priority perfected security interest (subject
only to Liens permitted by Section 7.01 entitled to priority under applicable
law) on its assets and by executing a security agreement and such other
documents as the Administrative Agent shall deem appropriate for such purpose,
(b) if such Subsidiary is a Domestic Subsidiary or a first-tier Foreign
Subsidiary of a Domestic Loan Party, the parent entity of such Person shall
pledge the equity of such Subsidiary as security for the Obligations; provided
that, such equity pledge shall be limited to 65% of the capital stock of such
Foreign Subsidiary to the extent the pledge secures Domestic Loan Party
Obligations and a

 

80

--------------------------------------------------------------------------------


 

pledge of any greater percentage would result in material adverse tax
consequences to any Loan Party, and (c) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clauses (a) and (b)), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

6.13                Operating Accounts.  Maintain its primary operating account
with HSBC Bank.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

 

7.01                Liens.  Create, incur, assume or suffer to exist any Lien
upon any of their property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Liens listed on Schedule 7.01;

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)           Liens against a Loan Party or any Subsidiary arising in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof; easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(e)           any security interest or set-off arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of its banking
arrangements which arise under clauses 24 or 25 (or corresponding provisions if
amended) respectively of the general terms and conditions (algemene
bankvoorwaarden) of any member of the Dutch Bankers’ Association

 

81

--------------------------------------------------------------------------------


 

(Nederlandse Vereniging van Banken) or customary title retention arising in
connection with the purchase of goods in the ordinary course of business;

 

(f)            purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(g)           any security interest in a capital or fixed asset that secures
Indebtedness incurred for the purpose of acquiring such asset and which is
permitted by Section 7.03(e);

 

(h)           a mortgage by Globe Lda. on the Portugal Mortgage Property (as
defined in Section 7.03(g)) to secure the Indebtedness permitted pursuant to
Section 7.03(g);

 

(i)            Liens on (i) assets of Allied Motion (Changzhou) Motors Co. Ltd.
and/or Allied Motion (Changzhou) Trading Co., Ltd. to secure the Indebtedness
permitted pursuant to Section 7.03(h) (the “Allied China Loans”) or (ii) cash of
the Company to secure the Allied China Loans; provided that such cash is in an
amount not to exceed 105% of the outstanding balance of the Allied China Loans
and such Liens are released within ninety (90) days of the date of this
Agreement; and

 

(j)            Liens on assets to secure Indebtedness permitted pursuant to
Section 7.03(i).

 

7.02                Investments.  Make any Investments, except:

 

(a)           Investments held by the Loan Parties in the form of cash
equivalents or short-term marketable debt securities;

 

(b)           Investments of the Loan Parties and/or their Subsidiaries listed
on Schedule 5.13;

 

(c)           Advances to officers, directors and employees of the Loan Parties
and their Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)           Investments that are part of the Company’s supplemental executive
compensation plan or the Company’s deferred compensation plan;

 

(e)           Any acquisition by Loan Parties and/or any of their Subsidiaries
of all or substantially all of the assets or Equity Interests of any other
Person (the “Target”) in the same line of business, or assets constituting all
or substantially all of a division or product line of a Target in the same line
of business, so long as the consideration for such acquisition does not exceed
one times the Borrowers’ pro-forma EBITDA on a trailing twelve-month basis,
after giving effect to such acquisition; the Target, if any, becomes a Loan
Party if required by Section 6.12 of this Agreement and the Borrowers deliver to
the Administrative Agent and the Lenders in form and content satisfactory to the
Administrative Agent (“Acquisition Certificate”) indicating that (i) immediately
prior to contracting for or consummating such acquisition and after giving
effect to such acquisition, there does not exist, and there does not occur as a
direct or indirect

 

82

--------------------------------------------------------------------------------


 

result of the consummation of such acquisition, any Event of Default or Default,
(ii) each of the Borrowers is in compliance with the financial covenants set
forth in Section 7.10 of this Agreement on a pro-forma basis as of the last
fiscal quarter of the Borrowers most recently ended for which financial
statements are then available or required to be delivered under Section 6.01 of
this Agreement assuming the acquisition had been consummated on the first day of
the Reference Period ending on the last day of such fiscal quarter, and the
Borrowers demonstrate based on pro-forma projections covering the four fiscal
quarters of the Borrowers following the date of such Acquisition Certificate
that Borrowers will be in compliance with the financial covenants set forth in
Section 7.10 of this Agreement upon and after consummation of such acquisition,
(iii) such acquisition is being completed on a non-hostile basis without
opposition from the board of directors, managers or equity owners of the Target,
(iv) with respect to any assets or Equity Interests of any Person acquired
directly or indirectly pursuant to any such acquisition, there are no Liens
thereon other than Permitted Liens, and (v) the aggregate consideration paid by
Loan Parties and/or any of their Subsidiaries in connection with all such
acquisitions during the term of this Agreement does not exceed $125,000,000
(which certificate shall be accompanied by a true, correct and complete copy of
the applicable purchase agreement and related schedules and such other
documentation as the Administrative Agent may reasonably request, each a
“Permitted Acquisition”); and

 

(f)            Subject to the terms of Section 6.12, the Company may form a new
Subsidiary to hold the Equity Interests of Allied B.V.; provided that such
Subsidiary is a Loan Party or becomes a Loan Party pursuant to Section 6.12.

 

7.03                Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding listed on Schedule 7.03 and any
refinancing, refundings, renewals or extensions thereof so long as the principal
amount of such Indebtedness is not increased;

 

(c)           Any obligations (contingent or otherwise) of the Company or any
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(d)           Any Indebtedness owing by one Loan Party or Subsidiary to another
Loan Party;

 

(e)           Any Indebtedness incurred by a Loan Party or any Subsidiary to
finance the acquisition, construction or improvement of a capital or fixed asset
that constitutes a capital expenditure permitted by this Agreement;

 

83

--------------------------------------------------------------------------------


 

(f)            Any Indebtedness that arises from a change in the classification
of an operating lease to a Capital Lease Obligation resulting from a change in
GAAP;

 

(g)           Indebtedness of Globe Lda. pursuant to a mortgage loan secured by
Globe Lda.’s real property located at Rua Da Longa, 300 Modivas, Vila De Conde,
Portugal (the “Portugal Mortgage Property”);

 

(h)           Indebtedness of Allied Motion (Changzhou) Motors Co. Ltd. and/or
Allied Motion (Changzhou) Trading Co., Ltd. in an aggregate in an amount not to
exceed $5,000,000 or the Alternative Currency Equivalent thereof and any
guaranty by the Company of such Indebtedness;

 

(i)            Bank guarantees or letters of credit issued by one or more
Lenders for the account of a Foreign Subsidiary of a Loan Party in an aggregate
amount not to exceed $5,000,000 at any one time; and

 

(j)            Other Indebtedness in an amount not to exceed $5,000,000 at any
time outstanding.

 

7.04                Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)           any Subsidiary or Loan Party may merge with (i) a Loan Party;
provided that a Loan Party shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries; provided that (A) when any Loan Party
is merging with another Subsidiary, the Loan Party shall be the continuing or
surviving Person or the surviving Person shall become a Loan Party pursuant to
Section 6.12, (B) when any Subsidiary or Loan Party is merging with a Borrower,
such Borrower shall be the continuing or surviving Person and (C) when any
Foreign Loan Party is merging with a Domestic Loan Party, the Domestic Loan
Party shall be the continuing or surviving Person;

 

(b)           any Subsidiary or other Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to a
Loan Party or to another Subsidiary; provided that (i) if the transferor in such
a transaction is a Loan Party, then the transferee must either be a Loan Party
or become a Loan Party and (ii) if the transferor is a Domestic Loan Party, then
the transferee must be a Domestic Loan Party.

 

7.05                Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property in the ordinary
course of business;

 

(b)           Dispositions of inventory in the ordinary course of business;

 

84

--------------------------------------------------------------------------------


 

(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by any Subsidiary to a Loan Party, or by
one Loan Party to another Loan Party;

 

(e)           Dispositions permitted by Section 7.04; and

 

(f)            Dispositions of property not used or useful in the business of
the Company or any of its Subsidiaries.

 

7.06                Change in Nature of Business.  Engage in any material line
of business substantially different from those lines of business conducted by
the Company and its Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

 

7.07                Transactions with Affiliates.  Except as described in
Schedule 7.07, enter into any transaction of any kind with any Affiliate of the
Company, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the applicable Loan Party or
such Subsidiary as would be obtainable by the applicable Loan Party or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate,

 

7.08                Burdensome Agreements.  Except as set forth on Schedule 7.08
or, enter into any Contractual Obligation (other than this Agreement or any
other Loan Document) that limits the ability (a) of any Subsidiary to make
Restricted Payments to the Company or any other Loan Party or to otherwise
transfer property to the Company or any other Loan Party, (b) of any Subsidiary
to Guaranty the Indebtedness of the Company or any other Loan Party or (c) of
the Loan Party or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person, except for a customary restriction on granting
a Lien on property that is imposed under the documents pursuant to which a Loan
Party financed such property; provided that such Indebtedness is permitted under
Section 7.03 hereof.

 

7.09                Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

7.10                Financial Covenants.

 

(a)           Minimum Interest Coverage Ratio.  Permit the Interest Coverage
Ratio, as at the end of any fiscal quarter to be less than 3.0:1.0 as of the end
of any fiscal quarter.

 

85

--------------------------------------------------------------------------------


 

(b)           Total Leverage Ratio.  (i) Subject to subsection (ii) below,
permit the Total Leverage Ratio, as of the end of any fiscal quarter set forth
below to be greater than the ratio set forth below for such fiscal quarter:

 

Quarter Ending:

 

Ratio:

 

December 31, 2016

 

3.75x

 

March 31, 2017

 

3.75x

 

June 30, 2017

 

3.50x

 

September 30, 2017

 

3.50x

 

December 31, 2017

 

3.25x

 

March 31, 2018

 

3.25x

 

June 30, 2018

 

3.00x

 

September 30, 2018 and Thereafter

 

3.00x

 

 

(ii)           If no Default or Event of Default exists, the Company may elect,
upon written notice to the Administrative Agent, prior to closing a Material
Acquisition or not more than thirty (30) days after closing a Material
Acquisition, which election may not be exercised more than two (2) times during
the term of this Agreement, to increase the maximum Total Leverage Ratio by 0.5x
over the otherwise maximum set forth in Section 7.10(b)(i) (but in no event to
exceed 4.0x) during the fiscal quarter in which such Material Acquisition took
place and for the next succeeding three (3) fiscal quarters or, if such Material
Acquisition occurs within the last forty-five (45) days of any fiscal quarter,
then for the next succeeding four (4) fiscal quarters.  Thereafter, such
increased maximum Total Leverage Ratio shall be reduced by .25x every second
quarter until the maximum Total Leverage Ratio reaches 3.0x.

 

(c)           Consolidated Total Assets.  Permit as of the end of any fiscal
quarter Non-Material Subsidiaries that are not Loan Parties to have an aggregate
of over fifteen percent (15%) of Consolidated Total Assets.

 

7.11                Modifications of Certain Documents.  Consent to any
amendment or modification of or supplement to any of the provisions of any
documents or agreements evidencing or governing any other Indebtedness set forth
on Schedule 7.03 in such manner as would be have a material adverse impact on
the interests of the Lenders.

 

7.12                Sale-Leaseback Transactions.  Directly or indirectly, enter
into any arrangements with any Person whereby such Person shall sell or transfer
(or request another Person to purchase) any property, real, personal or mixed,
having a value in excess of $5,000,000, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property from
any Person.

 

7.13                Restricted Payments.  Make any Restricted Payments if any
Default or Event of Default exists or would result therefrom, other than
payments of dividends or similar distributions to the Company or a Subsidiary.

 

7.14                Fiscal Year.  Change its fiscal year or fiscal quarter
accounting periods from those in effect for the fiscal year ended December 31,
2015.

 

86

--------------------------------------------------------------------------------


 

7.15                Terrorism Sanctions Regulations.  Permit the Company, or any
Person Controlled by the Company to, (i) become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (ii) directly or indirectly have any investment or engage in
any dealing or transaction (including, without limitation, any investment,
dealing or transaction involving the proceeds of the Loans) with any Person if
such investment, dealing or transaction (a) would cause any Lender to be in
violation of any law or regulation applicable to such Lender, or (b) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(iii) engage, or permit any Affiliate of either to engage, in any activity that
could subject such Person or any Lender to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

 

7.16                Sanctions.  Directly or indirectly, use any Credit Extension
or the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer or otherwise) of Sanctions.

 

7.17                Anti-Corruption Laws.  Directly or indirectly, use any
Credit Extension or the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other Anti-Corruption Laws or Anti-Money Laundering Laws.

 

7.18                Export Controls.  Directly or indirectly, use the proceeds
of any Credit Extension or any Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of facilitating the activities of any Person,
or in any country or territory, in violation of the applicable requirements of
the U.S. Export Administration Regulations, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Agency.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                Events of Default.  Any of the following shall constitute an
“Event of Default”:

 

(a)           Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three (3) days of when and as required to be paid herein, and in the
currency required hereto, any interest on any Loan or on any L/C

 

87

--------------------------------------------------------------------------------


 

Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document or any other Obligations or Indebtedness owed to
any Lender; or

 

(b)           Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11, 6.12 or 6.13 or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any (x) Indebtedness or
Guaranty (other than Indebtedness hereunder and or other Obligations having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount (any such Indebtedness or
Guaranty, “Material Indebtedness”), or (y) Material Rental Obligation, (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness, or Material Rental Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to (x) cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of such Material Rental Obligation (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Material Indebtedness or Material Rental Obligation to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity, to become payable or Cash
Collateral in respect thereof to be demanded or (y) cause or permit the lease
with respect to any Material Rental Obligation of any Borrower or any of its
Subsidiaries to be terminated prior to its scheduled expiration date; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract or, if not so defined, any similar event under such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract or, if not so defined, any similar term in such Swap Contract) or
(B) any Termination Event (as so defined or, if not so defined, any similar
event under such Swap Contract) under such Swap Contract as to which any
Borrower or any Subsidiary is an Affected Party (as defined in such Swap
Contract or, if not so defined, any similar term in such Swap Contract) and, in
either event, the Swap Termination Value owed by any Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes

 

88

--------------------------------------------------------------------------------


 

an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, trustee in bankruptcy, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, trustee in
bankruptcy, custodian, conservator, liquidator, rehabilitator or similar officer
is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money
not covered by insurance in an aggregate amount (as to all such judgments or
orders) exceeding the Threshold Amount, or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 45 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document or it becomes unlawful
for a Loan Party to perform any material obligation thereunder; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Invalidity of Liens.  Any of the following shall occur: (i) the
Liens created hereunder or under the other Loan Documents shall at any time
cease to constitute valid and perfected Liens on any Collateral which is
intended to be covered thereby other than with the

 

89

--------------------------------------------------------------------------------


 

consent, in writing, of the Administrative Agent or with respect to any asset
that is the subject of a Permitted Disposition; (ii) any Loan Document shall for
whatever reason be terminated, or shall cease to be in full force and effect
other than with the consent, in writing, of the Administrative Agent or
otherwise in accordance with its terms; or (iii) the enforceability of any Loan
Document shall be contested by any Loan Party or any of its Subsidiaries; or

 

(m)          Tax Status.  A notice under Article 36 Tax Collection Act
(Invorderingswet 1990) has been given by the Company or any of its Subsidiaries.

 

8.02                Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the direction of,
or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)           declare the commitment of each Lender to make Revolving Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the applicable Borrower Cash Collateralize the L/C
Obligations (in an amount equal to 103% of the then Outstanding Amount thereof);
and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the applicable
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.  In the absence of such direction or consent
of the Required Lenders, the Administrative Agent shall (but shall not be
obligated to) take such action or refrain from taking such action with respect
to an Event of Default as it shall deem advisable and in the best interest of
the Lenders and the L/C Issuer and solely to the extent permitted hereunder or
pursuant to the other Loan Documents.  Upon receipt by the Administrative Agent
of a direction by the Required Lenders, the Administrative Agent shall seek to
enforce the Security Documents and to realize upon the Collateral in accordance
with such direction; provided, however, that the Administrative Agent shall not
be obligated to follow any direction by Required Lenders if Administrative Agent
reasonably determines that such direction is in conflict with any provisions of
any applicable law or any Security Document and the Administrative Agent shall
not, under any circumstance be liable to any Lenders or the L/C Issuer for
following the direction of the Required Lenders. At all times, if the
Administrative Agent acting at the direction of the Required Lenders advises the

 

90

--------------------------------------------------------------------------------


 

Lenders that it wishes to proceed in good faith with respect to any enforcement
action, each of the Lenders will cooperate in good faith with respect to such
enforcement action and will not unreasonably delay the enforcement of the
Security Documents.

 

8.03                Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting (i) Bank
Product Obligations (other than obligations under and in respect of lease
financing or related services) and (ii) unpaid principal of the Loans and L/C
Borrowings, ratably among the Lenders, the Hedge Banks (and the other providers
of Bank Product Obligations) in respect of Bank Product Obligations and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to all other Obligations; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

91

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                Appointment and Authority.

 

(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
HSBC Bank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto, and each of the Lenders and the
L/C Issuer irrevocably authorizes the Administrative Agent, on its behalf, to
enter into and deliver each Security Document.  The provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and no Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.  Each of the Lenders and
the L/C Issuer authorize the Administrative Agent to accept the parallel debt
provisions as included in each of the Loan Documents governed by Dutch law.

 

(b)           In its capacity, the Administrative Agent is a “representative” of
the Credit Parties within the meaning of the term “secured party” as defined in
the UCC.  Each Lender confirms its authority for the Administrative Agent
entering into each of the Security Documents to which it is a party and to take
all action contemplated by such documents.  Each Lender agrees that no Credit
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Security Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Credit Parties upon the terms of
the Security Documents.  In the event that any Collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Credit Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Credit
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 10.01;
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.  Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) (a) execute such documents as may be necessary to evidence the release of
the Liens granted to the Administrative Agent for the benefit of the Credit
Parties on the Collateral that was sold or transferred or (b) release any
Guaranty provided by any Subsidiary if the assets sold or transferred constitute
all of the Equity Interests directly or indirectly owned by the Company in such
Subsidiary; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms

 

92

--------------------------------------------------------------------------------


 

which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of any Borrower or any Subsidiary in respect of)
all interests retained by any Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

 

(c)           (i)            Subject to the terms of this Agreement, the
Administrative Agent shall have the right to administer and enforce this
Agreement on behalf of the Credit Parties, and the other Security Documents to
which it is a party and to foreclose upon, collect and dispose of the Collateral
and to apply the proceeds therefrom, for the benefit of the Credit Parties, as
provided in this Agreement, and otherwise to perform its duties and obligations
as the representative of the Credit Parties thereunder in accordance with the
terms hereof.  The Administrative Agent shall have no duties or responsibilities
except those expressly set forth in the Security Documents to which it is a
party as Administrative Agent, and no implied covenants or obligations shall be
read into any such Security Documents against the Administrative Agent, and its
duties thereunder shall be administrative in nature only, whether or not a
default has occurred and is continuing.

 

(ii)           The Administrative Agent shall not be responsible to the other
Credit Parties for (A) the performance or observance by any Borrower or any of
the Credit Parties (other than as to itself) of any of their respective
agreements contained herein or therein, nor shall the Administrative Agent be
liable because of the invalidity or unenforceability of any provisions of this
Agreement (other than as to itself) or (B) the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder (except to the extent such action or omission constitutes gross
negligence, or willful misconduct on the part of the Administrative Agent), the
validity of the title to the Collateral, insuring the Collateral or the payment
of taxes, charges, assessments or Liens upon the Collateral or otherwise as to
the maintenance of the Collateral.  Neither the Administrative Agent nor any of
its directors, officers, employees or agents shall be liable or responsible to
the Lenders for any action taken or omitted to be taken by it or them hereunder
or in connection herewith, (y) with the consent or at the request of the
Required Lenders or (z) in the absence of its or their own gross negligence or
willful misconduct, as and to the extent determined by a court of competent
jurisdiction.

 

(iii)          In the event that the Administrative Agent is required to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any obligation for the benefit of another,
which in the Administrative Agent’s sole discretion may cause the Administrative
Agent to be considered an “owner or operator” under the provisions of the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. §9601, et seq., or otherwise cause the Administrative Agent to incur
liability under CERCLA or any other federal, state or local law, the
Administrative Agent reserves the right, instead of taking such action, to
either resign as the Administrative Agent or arrange for the transfer of the
title or control of the asset to a court-appointed receiver. Except for such
claims or actions arising directly from the gross negligence or willful
misconduct of the Administrative Agent, the Administrative Agent shall not be
liable to any person or entity for any environmental claims or contribution
actions under any federal,

 

93

--------------------------------------------------------------------------------


 

state or local law, rule or regulation by reason of the Administrative Agent’s
actions and conduct as authorized, empowered and directed hereunder or relating
to the discharge, release or threatened release of hazardous materials into the
environment. If at any time after any foreclosure on the Collateral (or a
transfer in lieu of foreclosure) upon the exercise of remedies in accordance
with the Security Documents it is necessary or advisable to take possession,
own, operate or manage any portion of the Collateral by any person or entity
other than the Borrower, the Administrative Agent shall appoint an appropriately
qualified Person to possess, own, operate or manage such Collateral.

 

(iv)          The powers conferred on the Administrative Agent under this
Agreement and related Security Documents are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody and preservation of the Collateral in its
possession and the accounting for monies actually received by it, the
Administrative Agent shall have no other duty as to the Collateral, whether or
not the Administrative Agent or any of the other Lenders or L/C Issuer has or is
deemed to have knowledge of any matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
the Collateral. The Administrative Agent hereby agrees to exercise reasonable
care in respect of the custody and preservation of the Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property.

 

9.02                Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law including,
for the avoidance of doubt, any action that may be in violation of the

 

94

--------------------------------------------------------------------------------


 

automatic stay or that may effect a forfeiture, modification or termination of a
property interest in violation of any applicable bankruptcy/insolvency laws and
the Administrative Agent shall in all cases be fully justified in failing or
refusing to act under the Agreement or any other Loan Document unless it first
receives further assurances of its indemnification from the Lenders that the
Administrative Agent reasonably believes it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expenses and liabilities it may incur in taking or continuing to take any
such discretionary action at the direction of the Required Lenders;

 

(c)           shall not be required to expend or risk any of its own funds or
otherwise incur any liability, financial or otherwise, in the performance of its
duties under the Loan Documents or in the exercise of any of its rights or
powers under this Agreement; and

 

(d)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition present set forth in Article IV or elsewhere herein, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                Reliance by Administrative Agent.

 

(a)           The Administrative Agent shall be entitled to conclusively rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance

 

95

--------------------------------------------------------------------------------


 

with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.

 

(b)           The Administrative Agent may consult with legal counsel (who may
be counsel for the Company), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06                Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Company.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, and, if
no Event of Default has occurred and is continuing, the consent of the Company,
(which consent shall be unreasonably withheld) to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees

 

96

--------------------------------------------------------------------------------


 

payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by HSBC Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                No Fiduciary Duty.  The use of the term “agent” in this
Agreement or in the other Loan Documents (or any similar term) with reference to
the Administrative Agent does not connote (and is not intended to connote), any
fiduciary or other implied (or express) obligation arising under agency doctrine
or applicable law.  Instead, such term is used as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
contracting parties.

 

9.09                Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any

 

97

--------------------------------------------------------------------------------


 

claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.08 and 10.04) allowed in
such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, trustee in bankruptcy,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                Collateral and Guaranty Matters.  The Administrative Agent
may, but shall not be obligated to, take such action as it deems necessary to
perfect or continue the perfection of its Liens on the Collateral held for the
benefit of the Lenders.  The Lenders and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its sole discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders or otherwise permitted under this Agreement;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01; and

 

(c)           to release any Guarantor (other than a Borrower) from its
obligations under its Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this
Section 9.10.

 

98

--------------------------------------------------------------------------------


 

9.11                Documents.  The Administrative Agent shall not be under any
duty to examine into or pass upon the validity, effectiveness, genuineness or
value of any Loan Documents or any other documents furnished pursuant hereto or
in connection herewith or the value of any Collateral obtained hereunder, and
the Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

9.12                Knowledge of Default.  It is expressly understood and agreed
that the Administrative Agent and L/C Issuer shall be entitled to assume that no
Default or Event of Default has occurred and is continuing, unless the
Administrative Agent or L/C Issuer has been notified by a Lender or a Borrower
in writing that such Lender believes that a Default or Event of Default has
occurred and is continuing and specifying the nature thereof.

 

9.13                Enforcement.  In the event any remedy may be exercised with
respect to this Agreement or the Loan Documents, the Administrative Agent shall
have the sole right of enforcement and each Lender agrees that no Lender shall
have any right individually to enforce any provision of this Agreement or the
Loan Documents, or make demand under this Agreement or the Loan Documents;
provided, that the L/C Issuer or the Administrative Agent on behalf of the L/C
Issuer may make demand upon a Borrower as the L/C Issuer.

 

9.14                Action by Agents.  So long as the Administrative Agent shall
be entitled, pursuant to Section 9.12 of this Agreement, to assume that no
Default or Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement.  The
Administrative Agent shall incur no liability under or in respect of this
Agreement by acting under any notice, certificate, warranty or other paper or
instrument believed by it to be genuine or authentic or to be signed by the
proper party or parties, or with respect to anything which it may do or refrain
from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the premises.

 

9.15                Compliance with Other Laws.  The Administrative Agent shall
be entitled to take any action or refuse to take any action which the
Administrative Agent regards as necessary for the Administrative Agent to comply
with applicable Laws.

 

9.16                Force Majeure.  The Administrative Agent shall not incur any
liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of the
Administrative Agent (including, but limited to any act or provision of any Law,
act of God or war, civil unrest, local or national disturbance or disaster, any
act of terrorism, or the unavailability of the Federal Reserve Bank with or
facsimile or other wire or communication facility).

 

9.17                Other Agents.  Any Lender identified herein as a Syndication
Agent, Documentation Agent or any other corresponding title, other than
“Administrative Agent”, shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such.  Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.  The
obligations of the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent and Lenders under this Agreement or any other Loan
Documents are several and not joint. Failure by any one Lender to perform its
obligations does not affect the obligations (or liability) of Administrative
Agent or any other Lender thereunder.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments, which may be
postponed or waived by the Required Lenders) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(e)           change Section 2.11 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

(g)           release any Loan Party without the written consent of each Lender;

 

100

--------------------------------------------------------------------------------


 

(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions without the prior written consent
of each Lender;

 

(i)            release any Borrower or permit any Borrower to assign or transfer
any of its rights or obligations under this Agreement or the other Loan
Documents without the consent of each Lender;

 

(j)            impose any greater restriction on the ability of any Lender to
assign any of its rights or obligations hereunder without the written consent of
the Required Lenders; or

 

(k)           amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 10.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (y) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender, and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each Lender directly and
adversely affected thereby that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

10.02              Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                if to a Borrower, the Administrative Agent, the L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)               if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

101

--------------------------------------------------------------------------------


 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient); provided that electronic
confirmation of a successful transmission has been received by the sender. 
Notices and other communications delivered through electronic communications to
the extent provided in subsection (b) below, shall be effective as provided in
such subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall

 

102

--------------------------------------------------------------------------------


 

any Agent Party have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Company,
the Administrative Agent, and the L/C Issuer.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Revolving Loan Notices
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrowers shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03              No Waiver; Cumulative Remedies; Enforcement.

 

(a)           No failure by any Lender, the L/C Issuer or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions

 

103

--------------------------------------------------------------------------------


 

and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.11), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.11, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04              Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and the Syndication Agent and
their Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges, and disbursements of any counsel for
the Administrative Agent, any Lender or the L/C Issuer) and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the L/C Issuer, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, costs (including settlement costs), claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel (including allocated costs of internal counsel) for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any

 

104

--------------------------------------------------------------------------------


 

other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)           Reimbursement by Lenders.  To the extent that the Company for any
reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.10(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, in no event shall any Indemnitee be liable for
indirect, special, punitive, consequential or exemplary damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or the use of the proceeds thereof.  No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

105

--------------------------------------------------------------------------------


 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and, the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05              Payments Set Aside.  To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, trustee in bankruptcy, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06              Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.  Any entity into which the Administrative Agent in its
individual capacity may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidations which the Administrative Agent in its individual capacity may be
party, or any corporation to which substantially all of the corporate trust or
agency business of the Administrative Agent in its individual capacity may be
transferred, shall be the Administrative Agent under this Agreement without
further action.

 

106

--------------------------------------------------------------------------------


 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b) participations in L/C Obligations at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000; provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been
met.  Until the interpretation of the term “public” (as referred to in
Article 4.1(1) of the CRR) has been published by the competent authority, the
share of a Lender in any Loan requested by Allied B.V. and, consequently, the
amount transferred by one Lender to another Lender in relation to a Loan to
Allied B.V. should be at least EUR 5,000,000 (or the foreign currency equivalent
thereof) and as soon as the interpretation of the term “public” has been
published by the competent authority, the Lender to which the assignment is made
may not be considered to be part of the public on the basis of such
interpretation.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or Affiliate of a Lender or an Approved Fund; and

 

107

--------------------------------------------------------------------------------


 

(C)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

The Borrowers shall be deemed to have consented to an assignment if the Company
has not objected in writing to such assignment within twenty (20) Business Days
after such amount is requested.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Company.  No such assignment shall be made to any
Loan Party or any of a Loan Party’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person or a trust for the benefit of a natural person or a
Defaulting Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the

 

108

--------------------------------------------------------------------------------


 

Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a trust for the benefit of a natural
person, a Defaulting Lender, the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  Each Lender
that sells a participation shall, acting as an agent of the Borrowers solely for
this purpose, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person except
to the extent that such disclosure is necessary to establish compliance with any
applicable provision of the Code, including to establish that any Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entities in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of the Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

 

109

--------------------------------------------------------------------------------


 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Revolving Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Revolving Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.10(b)(ii).  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Revolving Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Revolving Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Company and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Revolving Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Revolving Loans to any rating agency, commercial
paper dealer or provider of any surety or Guaranty or credit or liquidity
enhancement to such SPC.

 

(h)           Resignation as L/C Issuer Assignment.  Notwithstanding anything to
the contrary contained herein, if at any time HSBC Bank assigns all of its
Commitment and Loans pursuant to subsection (b) above, HSBC Bank may, upon 30
days’ notice to the Company and the Lenders, resign as L/C Issuer. In the event
of any such resignation as L/C Issuer, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Company to appoint any such successor shall affect the
resignation of HSBC Bank as L/C Issuer, as the case may be.  If HSBC Bank
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with

 

110

--------------------------------------------------------------------------------


 

respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  Upon the
appointment of a successor L/C Issuer (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to HSBC Bank to effectively assume the obligations of HSBC Bank
with respect to such Letters of Credit.

 

10.07              Treatment of Certain Information; Confidentiality.

 

(a)           Each of the Administrative Agent, the Syndication Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Company or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

 

(b)           For purposes of this Section, “Information” means all information
received from the Borrowers or any Subsidiary relating to the Borrowers or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary; provided that, in the case of information received from the Company
or any Subsidiary after the Closing Date, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

(c)           Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public

 

111

--------------------------------------------------------------------------------


 

information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

10.08              Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10              Counterparts; Integration.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Subject to Section 10.20, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

112

--------------------------------------------------------------------------------


 

10.11              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13              Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING THE PROVISIONS OF
NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402.

 

(b)           SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
ERIE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT

 

113

--------------------------------------------------------------------------------


 

OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO (OTHER THAN ALLIED B.V.)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           ALLIED B.V. APPOINTMENT OF AGENT.  ALLIED B.V. IRREVOCABLY
APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS WITHIN THE STATE OF NEW
YORK AND THE COMPANY IRREVOCABLY CONSENTS TO ACT AS AGENT UNDER SUCH
APPOINTMENT.  ALLIED B.V. AGREES THAT SERVICE UPON ALLIED B.V. MAY BE
ACCOMPLISHED BY SERVICE UPON THE COMPANY IN ANY MANNER PROVIDED BY APPLICABLE
LAW.  ALLIED B.V. WAIVES ANY AND ALL CLAIMS OF ERROR ARISING FROM SUCH SERVICE.

 

10.14              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.15              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the

 

114

--------------------------------------------------------------------------------


 

arranging and other services regarding this Agreement provided by the
Administrative Agent, the Syndication Agent, the Lenders and the Arranger are
arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Syndication Agent, the Lenders and the Arranger, on the other hand,
(B) each of such Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Syndication Agent, each Lender and the Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Syndication Agent nor any Lender or the Arranger has
any obligation to such Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Syndication Agent, the Lenders, the Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
the Syndication Agent nor the Arranger has any obligation to disclose any of
such interests to such Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Syndication Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.16              USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
Anti-Money Laundering Laws, including the Act.

 

10.17              Time of the Essence.  Time is of the essence of the Loan
Documents; provided that this Section 10.17 shall not be construed to limit or
deprive the Loan Parties of any grace periods set forth in any Loan Document.

 

10.18              Electronic Execution of Assignments and Certain Other
Documents.  The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other documents executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of

 

115

--------------------------------------------------------------------------------


 

records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, the L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

 

10.19              Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.20              Guaranty by the Company.

 

(a)           The Company shall be liable for and hereby guarantees the timely
payment by Allied B.V., of all Loans, fees and any other Obligations owing to or
for the account of any one or more Lenders (and their Affiliates in respect of
Bank Product Obligations), regardless of which Borrower actually may have
received the proceeds of any Loans or other extensions of credit hereunder or
the amount of such Loans received or the manner in which the Administrative
Agent or any Lender accounts for such Loans or other extensions of credit on its
books and records.  Each Borrower acknowledges and agrees that the
Administrative Agent and the Lenders are relying on the guaranty of the Company
in extending the Loans and other financial accommodations to Allied B.V.
hereunder.

 

116

--------------------------------------------------------------------------------


 

(b)           The Company’s guaranty of the Loans to Allied B.V. and other
Obligations of Allied B.V. shall, to the fullest extent permitted by applicable
Laws, be unconditional irrespective of (i) the validity, enforceability,
avoidance or subordination of any part of the Obligations or of any promissory
note or other document evidencing all or any part of such Obligations, (ii) the
absence of any attempt to collect any of such Obligations from Allied B.V. or
any Collateral or other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by the Administrative Agent or any Lender with respect to any
provision of any instrument evidencing or securing the payment of any of such
Obligations, or any other agreement now or hereafter executed by any other
agreement now or hereafter executed by Allied B.V. and delivered to the
Administrative Agent or any Lender, (iv) the failure by the Administrative Agent
to take any steps to perfect or maintain the perfected status of its security
interest in or Lien upon, or to preserve its rights to, any of the Collateral or
other security for the payment or performance of any of such Obligations or the
Administrative Agent’s release of any Collateral or of its Liens upon any
Collateral, (v) the Administrative Agent’s or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, for the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by Allied B.V. as debtor-in-possession under Section 364 of
the Bankruptcy Code, (vii) the release or compromise, in whole or in part, of
the liability of Allied B.V. for the payment of any of such Obligations,
(viii) any amendment or modification of any of the Loan Documents or any waiver
of a Default or Event of Default, (ix) any increase in the amount of such
Obligations beyond any limits imposed herein or in the amount of any interest,
fees or other charges payable in connection therewith, or any decrease in the
same, (x) the disallowance of all or any portion of the Administrative Agent’s
or any Lender’s claims against Allied B.V. for the repayment of any of such
Obligations under Section 502 of the Bankruptcy Code, or (xi) any other
circumstance that might constitute a legal or equitable discharge or defense of
Allied B.V.  After the occurrence and during the continuance of any Event of
Default, the Administrative Agent may proceed directly and at once, without
notice to the Company, against the Company to collect and recover all or any
part of such Obligations, without first proceeding against Allied B.V. or
against any Collateral or other security for the payment or performance of any
of such Obligations, and the Company waives any provision under applicable Laws
that might otherwise require the Administrative Agent to pursue or exhaust its
remedies against any Collateral or Allied B.V. before pursing the Company.  The
Company consents and agrees that the Administrative Agent shall be under no
obligation to marshal any assets in favor of Allied B.V. or against or in
payment of any or all of the Obligations.

 

(c)           Each Borrower hereby subordinates any claims, including any right
of payment, subrogation, contribution and indemnity, that it may have from or
against any other Borrower, and any successor or assign of any other Borrower,
including any trustee, trustee in bankruptcy receiver or debtor-in-possession,
howsoever arising, due or owing or whether heretofore, now or hereafter
existing, to the payment in full of all Loans, fees and any other Obligations
owing to or for the account of any one or more Lenders.

 

10.21              Keepwell.  Each Domestic Loan Party that is a Qualified ECP
Guarantor at the time any Guaranty or the grant of a Lien under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other

 

117

--------------------------------------------------------------------------------


 

support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full.  Each Domestic Loan Party intends this Section to constitute,
and this Section shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

 

10.22              Contractual Recognition of Bail-In.  Notwithstanding any
other term of any Loan Document or any other agreement, arrangement or
understanding between any party to this Agreement (each a “Party”), each Party
acknowledges and accepts that any liability of any Party that is an EEA
Financial Institution to any other Party under or in connection with the Loan
Documents may be subject to Bail-In Action by the relevant Resolution Authority
and acknowledges and accepts to be bound by the effect of:

 

(a)           any Bail-In Action in relation to any such liability, including
(without limitation):

 

(i)                a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect to
any such liability;

 

(ii)               a conversion of all, or part of, any such liability into
shares or other instruments of ownership that may be issued to, or conferred on,
it; and

 

(iii)              a cancellation of any such liability; and

 

(b)           a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

[Signature Pages Follow]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

By:

/s/ Michael R. Leach

 

Name:  Michael R. Leach

 

Title: CFO

 

 

 

 

 

ALLIED MOTION TECHNOLOGIES B.V.

 

 

 

By:

/s/ Harry Cloos

 

Name:   Harry Cloos

 

Title: General Manager

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

By:

/s/ Ecliff Jackman

 

Name:   Ecliff Jackman

 

Title: Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS A LENDER AND L/C ISSUER

 

 

 

By:

/s/ Shaun B. Mallen

 

Name:   Shaun B. Mallen

 

Title: Senior Vice President

 

 

 

 

 

[ADD OTHERS]

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, AS A LENDER AND CO-SYNDICATION AGENT

 

 

 

 

 

By:

/s/ Mark F. Wachowiak

 

Name:   Mark F. Wachowiak

 

Title: SVP

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO NATIONAL ASSOCIATION, AS A LENDER AND CO-SYNDICATION AGENT

 

 

 

 

 

By:

/s/ Thomas J. Grys

 

Name:   Thomas J. Grys

 

Title: Senior Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., AS A LENDER

 

 

 

 

 

By:

/s/ Jason D. Houseman

 

Name:   Jason D. Houseman

 

Title: Vice President

 

[Signature Page to Allied Credit Agreement]

 

--------------------------------------------------------------------------------